UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — July 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2035 Fund Putnam Retirement Income Fund Lifestyle 1 Annual report 7 | 31 | 12 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 25 Terms and definitions 29 Other information for shareholders 30 Trustee approval of management contract 31 Financial statements 36 Federal tax information About the Trustees Officers Consider these risks before investing: The allocation of assets among the underlying funds may hurt fund performance. The funds also bear the following risks associated with the underlying funds. The prices of stocks and bonds in the underlying funds’ portfolios may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The efforts of some underlying funds to produce lower volatility returns may not be successful and may make it more difficult at times for these funds to achieve their targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case in order to seek their targeted returns. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as “junk bonds”), which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. An underlying fund’s allocation of assets among permitted asset categories may hurt performance. An underlying fund’s active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. An underlying fund’s use of leverage increases these risks by increasing investment exposure. The funds may invest in a money market fund for cash management. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Message from the Trustees Dear Fellow Shareholder: High volatility continues to challenge stock and bond investors around the globe. Year-to-date through July2012, markets have made major advances and suffered sharp declines. Investor confidence has accordingly waxed, waned, and rebounded with renewed strength. These fluctuations reflect fast-changing perceptions of global macroeconomic data and policymakers inability to decisively solve problems ranging from deep structural issues in Europes economy to Chinas fluctuating growth rate and U.S. fiscal risks. Amid the uncertainties these challenges engender, taking the long view becomes all the more critical for investors, as does relying on the expertise of a financial advisor, who can help you maintain a balanced investment approach. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance snapshot Annualized total return (%) comparison as of 7/31/12 Fund returns for class A shares before sales charges 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 5.25% 3.28% 3.71% 3.83% 3.83% 5 years — –1.37 –1.18 –0.86 –0.55 3 years — 10.05 10.08 10.08 10.01 1 year 0.34 1.60 1.62 1.65 1.73 Retirement Income Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 3.85% 3.79% 3.46% 3.00% 2.71% 5 years –0.24 –0.04 0.20 0.36 1.56 3 years 9.77 9.40 8.67 7.23 5.78 1 year 1.95 2.62 2.97 2.57 2.35 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00% for Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 12–24 foradditional performance information. For a portion ofthe periods, the funds had expense limitations, without which returns would have been lower. To obtainthe most recent month-end performance, visitputnam.com. * With the exception of Putnam RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of the RetirementReady Funds is 11/1/04. 4 Interview with your fund’s portfolio manager Jeff, how would you describe the global market environment for the 12 months ended July 31, 2012? The period was marked by great volatility, which was driven by macroeconomic events that created a “risk-on” or “risk-off” investor psychology. Consequently, asset classes moved in and out of favor, depending on market conditions. Much of the first half of the funds’ fiscal year was plagued by overarching concerns about Europe’s sovereign debt crisis, weak U.S. economic data, and China’s decelerating economic growth. In this environment, with uncertainty high, the more resilient lower-risk asset classes outperformed, including U.S. Treasuries and defensive stocks. By January 2012, however, investor confidence had improved, and global markets rallied, especially in the United States. Better U.S. economic data, coordinated central bank efforts to ease pressure on banks in Europe, and an extension of the Federal Reserve’s accommodative monetary policy bolstered demand for lower-quality and economically sensitive assets. Stocks, commodities, credit instruments, and emerging-market currencies were among the best-performing assets in the first calendarquarter. The rally was short lived, however, as macroeconomic concerns reasserted themselves in April. Economic outlooks for Europe and the United States became increasingly uncertain, unemployment and recessions worsened This chart shows performance of broad market indexes for the 12months ended 7/31/12. See pages 4 and 12–24 for additional fund performance information. Index descriptions can be found on page 29. 5 in Europe’s peripheral economies, Greece appeared poised to exit the eurozone, and speculation increased over an economic hard landing in China. As a result, credit spreads widened, and global equity markets sold off sharply. Risk aversion returned and dominated financial markets until the final weeks of the period, when favorable election results in Greece and the European Union summit both brought some relief. How did Putnam RetirementReady Funds perform in this environment? I am happy to report that the funds’ class A shares posted positive single-digit gains before sales charge across the board. Given the period’s volatility, we believe that the funds were helped, in large measure, by their global asset class diversification and our investment stance, which remains pro-risk, although less so than at the start of 2012. At various points during the fiscal year, different asset classes led the markets, depending on their risk characteristics. A bird’s-eye view of the 12-month period reveals that the fixed-income markets generally posted gains across the board, led by U.S. credit markets and U.S. high-yield securities in particular. On the equity side, U.S. stocks outperformed international stocks by a wide margin. The more defensive large-cap stocks outperformed riskier smaller-cap stocks. From a sector perspective, the defensive theme was echoed — with health care and information technology outperforming the lagging energy and financialssectors. The U.S. yield curve has flattened. Where are you finding the most attractive income opportunities? The return potential in so-called “spread sectors” continues to appear attractive in our view, especially within non-agency residential mortgage-backed securities [RMBS] and high-yield corporate bonds. Both of these sectors generated positive returns for the underlying funds, even as investors shifted into a risk-off stance this past spring. We believe one reason behind the positive performance in non-agency RMBS was investors’ appetite for their attractive yields. Non-agency mortgages carry no government guarantee. As a result, they tend to offer higher yields than a number of other sectors of the bond market — in the high single digits at period-end. Furthermore, strong demand has been met with limited supply in the non-agency RMBS market, providing further price stability to this sector in our opinion. Fundamentals in the high-yield market are also attractive, with low default rates and higher-than-average spreads relative to Treasuries. Outside the United States, our outlook is more mixed. While the short-term liquidity issues in Europe appear to be under control, we believe the larger, longer-term structural problems have been largely unaddressed. Until real progress is made, we believe investors will continue to see waves of volatility from the European bond markets. Should investors expect global interest rates to remain at historically low levels for the foreseeable future? Despite the uncertain macroeconomic environment and U.S. Treasury yields reaching record lows, we continue to believe that it is a risky strategy to rely on rates declining further as a driver of returns. This is particularly true given the elevated role that central bank demand has been playing in today’s market. Under normal circumstances, short-term interest rates are dictated by the Fed’s monetary policy, while longer-term rates are driven by expectations about inflation and macroeconomic growth. For the past few years, however, the long end of the yield curve appears to have been driven much more by supply-and-demand dynamics. With short-term rates anchored at zero, risk-averse investors seeking any return on 6 their investment have been buying longer-dated Treasuries. At the same time, the Fed, through two rounds of quantitative easing and a program called “Operation Twist,” which in June was extended for another six months, has been buying large quantities of intermediate- and long-term Treasuries. This has removed some supply from the market and helped drive rates even lower. At current levels, interest rates would not need to increase much in order for investors to see price declines in Treasuries and certain other high-quality bonds offering so little income to offset any negative price movements. While we anticipate heightened near-term volatility given the uncertain macroeconomic environment — and accordingly have reduced our portfolios’ risk profiles — we have maintained our bias in favor of credit risk and, to a lesser degree, prepayment risk over term-structure risk. Have you also tempered your investment outlook for equities? We are less bullish on equities than we were at the beginning of 2012. It is worth noting that the S&P 500 gained more than 9% in the first half of 2012, a trajectory better than its historical average. Even so, as we meet today, we have not turned bearish. However, for three reasons, we have become less supportive of outright directional risk — portfolio exposures that benefit from market direction — in any part of the world, even in the United States. First, we have seen sentiment for equities, a contrary indicator, shift from fear to reasonable calm. Certainly, while investors remain far from ebullient about stocks, their interest in the asset class has climbed during the past nine months. Generally speaking, this suggests that valuations have become less compelling in many areas of the market. Second, we have seen troublesome developments on the earnings front. Most importantly, the pace of global economic growth appears in danger of stalling. Lastly, from a seasonal perspective, summer and early fall have not been supportive of equities — as evidenced by the S&P 500 delivering double-digit negative returns in the third quarter of 2011. What do you see on the horizon for the markets that could influence the funds’ performance? We believe the risks to global growth from Europe have less to do with the deepening economic downturn and more with the possibility that financial market stresses could contribute to the failure of a major European financial institution, potentially causing another Lehman-type shock to the global economy. We do not believe there is a high probability of this occurring, but we also do not believe that it is completely out of the realm of possibility, either. Operation Twist’s recent extension only adds slightly more stimulus into the economy. We believe that it is likely that the Fed will consider QE3 before the election. The so-called “fiscal cliff” is also a growing concern. Under current law, the United States will have what the Fed calls “an abrupt and sharp fiscal tightening” at the start of 2013. The Bush-era tax cuts will expire unless extended, and sequestration of federal funding will kick in. We believe this could knock GDP growth down by at least 2.5%, and, in our estimation that could be enough to generate a recession. There is a high probability that the law will be changed, but politicians on both sides of the issue do not want to compromise before the November elections. The outcome of the election 7 matters, and there is not much time between the election and year-end to make progress. The new administration and Congress do not take office until January, which is after sequestration. The experience of the unproductive debt-ceiling debate in the summer of 2011, in our opinion, is reason to be cautious about the ability of Washington to solve this problem expeditiously. That said, we expect the financial markets to remain volatile and headline-driven as investors digest developments relating to the uncertain global economic recovery, possible political gridlock in the United States, the potential weakening of Chinese demand, and the European financial crisis. We currently favor a cautiously constructive positioning in the funds given the macro challenges but strong corporate fundamentals and highproductivity. Thank you, Jeff, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with the funds’ investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your funds’ portfolio managers are Robert J. Kea, CFA; Joshua B. Kutin, CFA; and Robert J. Schoen. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds’ managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds’ managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movements of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks, including the possibility of higher interest rates or bond prepayments, as well as to manage exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. For some types of derivatives, Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. 8 IN THE NEWS Despite an unsteady economic recovery, corporate earnings have continued to surprise on the upside. Through early August, nearly two thirds of the S&P 500 companies that had reported second-quarter earnings beat consensus estimates. That rate is slightly higher than the 10-year average of 62%, according to research by S&P Capital IQ. Some market watchers worry that a number of headwinds could derail the streak of higher corporate profits that began in 2009, including a strengthening U.S. dollar and a potentially deteriorating situation in Europe. Analysts currently expect S&P 500 earnings in the third quarter to be slightly lower than those recorded a year ago. But for now, the second quarter of 2012 could mark the 10th straight quarter of higher earnings for the S&P 500. 9 Composition of the funds’ underlying investments Historically, each Putnam RetirementReady Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (generally three years or more) regardless of market conditions or general market direction. The target return for each fund is the rate of inflation plus a number of basis points specified in the fund’s name. For example, the Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the rate of inflation. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund* The fund’s portfolio invests mainly in stocks of companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund† The fund’s portfolio invests in U.S. and international stocks and bonds and is designed for investors seeking long-term growth with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund† The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking a combination of growth and current income. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund† The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. 10 Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. * Prior to September 30, 2011, this fund was known as Putnam Asset Allocation: Equity Portfolio. † Prior to November 30, 2011, these funds were known as Putnam Asset Allocation: Growth Portfolio; Putnam Asset Allocation: Balanced Portfolio; and Putnam Asset Allocation: Conservative Portfolio. Allocations by fund as of 7/31/12 Underlying Putnam Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam Retirement Income Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.3% 71.0% 55.5% 37.1% 13.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 16.0% 18.2% 33.0% 50.5% 68.1% 60.6% 23.3% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 1.9% 15.8% 43.0% 47.7% 19.7% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 1.0% 8.5% 24.7% 34.2% Putnam Money Market Fund 0.5% 0.4% 0.4% 0.4% 1.4% 2.7% 3.7% 4.9% 5.9% 5.9% Putnam Absolute Return 700 Fund 7.5% 7.5% 7.5% 7.5% 8.5% 11.1% 13.5% 13.1% 7.4% 0.0% Putnam Absolute Return 500 Fund 2.2% 2.2% 2.2% 2.2% 3.8% 5.2% 6.7% 11.7% 21.7% 30.0% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.2% 1.7% 5.0% 9.1% 14.1% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.3% 2.2% 2.5% 2.8% 3.8% 4.9% 6.5% 8.9% Percentages are based on market value. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. ClassR and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund* Life of fund 8.90% 2.64% 7.56% 3.67% 7.65% 7.65% 8.05% 4.30% 8.51% 9.44% Annual average 5.25 1.58 4.47 2.19 4.52 4.52 4.76 2.56 5.02 5.56 1 year 0.34 –5.47 –0.44 –5.27 –0.36 –1.32 –0.10 –3.55 0.10 0.62 2050 Fund† Life of fund 26.39% 19.12% 19.71% 19.71% 19.69% 19.69% 21.85% 17.59% 24.01% 28.62% Annual average 3.28 2.44 2.51 2.51 2.51 2.51 2.76 2.26 3.01 3.53 5 years –6.68 –12.05 –10.11 –11.29 –10.13 –10.13 –8.96 –12.15 –7.88 –5.56 Annual average –1.37 –2.54 –2.11 –2.37 –2.11 –2.11 –1.86 –2.56 –1.63 –1.14 3 years 33.27 25.64 30.42 27.42 30.39 30.39 31.40 26.79 32.29 34.33 Annual average 10.05 7.91 9.26 8.41 9.25 9.25 9.53 8.23 9.78 10.34 1 year 1.60 –4.21 0.82 –4.06 0.84 –0.14 1.13 –2.39 1.28 1.83 2045 Fund ‡ Life of fund 32.64% 25.02% 25.12% 25.12% 25.13% 25.13% 27.64% 23.17% 30.18% 35.20% Annual average 3.71 2.92 2.93 2.93 2.93 2.93 3.20 2.72 3.46 3.97 5 years –5.76 –11.18 –9.24 –10.27 –9.24 –9.24 –8.07 –11.29 –6.93 –4.60 Annual average –1.18 –2.34 –1.92 –2.14 –1.92 –1.92 –1.67 –2.37 –1.43 –0.94 3 years 33.38 25.68 30.31 27.31 30.36 30.36 31.39 26.81 32.34 34.36 Annual average 10.08 7.92 9.23 8.38 9.24 9.24 9.53 8.24 9.79 10.35 1 year 1.62 –4.24 0.84 –4.07 0.84 –0.14 1.14 –2.40 1.36 1.86 2040 Fund ‡ Life of fund 33.81% 26.11% 26.23% 26.23% 26.34% 26.34% 28.70% 24.19% 31.32% 36.38% Annual average 3.83 3.04 3.05 3.05 3.06 3.06 3.31 2.83 3.58 4.08 5 years –4.22 –9.72 –7.76 –8.91 –7.72 –7.72 –6.61 –9.88 –5.40 –3.04 Annual average –0.86 –2.02 –1.60 –1.85 –1.59 –1.59 –1.36 –2.06 –1.10 –0.62 3 years 33.40 25.72 30.44 27.44 30.42 30.42 31.43 26.86 32.43 34.40 Annual average 10.08 7.93 9.26 8.42 9.26 9.26 9.54 8.25 9.82 10.36 1 year 1.65 –4.19 0.92 –4.03 0.96 –0.03 1.15 –2.41 1.46 1.92 12 Fund performance Total return for periods ended 7/31/12 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2035 Fund Life of fund 33.81% 26.11% 26.30% 26.30% 26.32% 26.32% 28.68% 24.18% 31.09% 36.41% Annual average 3.83 3.04 3.06 3.06 3.06 3.06 3.30 2.83 3.55 4.08 5 years –2.73 –8.33 –6.30 –7.52 –6.33 –6.33 –5.18 –8.50 –3.96 –1.54 Annual average –0.55 –1.72 –1.29 –1.55 –1.30 –1.30 –1.06 –1.76 –0.80 –0.31 3 years 33.13 25.48 30.21 27.21 30.10 30.10 31.03 26.45 32.14 34.08 Annual average 10.01 7.86 9.20 8.35 9.17 9.17 9.43 8.14 9.73 10.27 1 year 1.73 –4.14 0.97 –3.96 0.94 –0.04 1.19 –2.36 1.46 1.97 2030 Fund Life of fund 34.07% 26.36% 26.43% 26.43% 26.43% 26.43% 28.88% 24.37% 31.42% 36.63% Annual average 3.85 3.06 3.07 3.07 3.07 3.07 3.33 2.85 3.59 4.11 5 years –1.19 –6.87 –4.89 –6.18 –4.89 –4.89 –3.71 –7.08 –2.48 0.00 Annual average –0.24 –1.41 –1.00 –1.27 –1.00 –1.00 –0.75 –1.46 –0.50 0.00 3 years 32.27 24.68 29.29 26.29 29.37 29.37 30.27 25.70 31.28 33.26 Annual average 9.77 7.63 8.94 8.09 8.96 8.96 9.21 7.92 9.50 10.04 1 year 1.95 –3.92 1.18 –3.79 1.20 0.20 1.42 –2.12 1.70 2.21 2025 Fund Life of fund 33.45% 25.77% 25.87% 25.87% 25.86% 25.86% 28.32% 23.83% 30.90% 36.03% Annual average 3.79 3.00 3.01 3.01 3.01 3.01 3.27 2.79 3.53 4.05 5 years –0.19 –5.93 –3.91 –5.22 –3.91 –3.91 –2.70 –6.11 –1.42 1.03 Annual average –0.04 –1.22 –0.79 –1.07 –0.79 –0.79 –0.55 –1.25 –0.29 0.21 3 years 30.93 23.38 27.89 24.89 27.91 27.91 28.90 24.36 29.96 31.85 Annual average 9.40 7.25 8.55 7.69 8.55 8.55 8.83 7.54 9.13 9.65 1 year 2.62 –3.29 1.85 –3.09 1.83 0.84 2.09 –1.48 2.41 2.85 2020 Fund Life of fund 30.16% 22.68% 22.77% 22.77% 22.77% 22.77% 25.15% 20.77% 27.72% 32.68% Annual average 3.46 2.67 2.68 2.68 2.68 2.68 2.93 2.46 3.21 3.71 5 years 0.98 –4.83 –2.78 –4.17 –2.76 –2.76 –1.58 –5.02 –0.31 2.23 Annual average 0.20 –0.99 –0.56 –0.85 –0.56 –0.56 –0.32 –1.02 –0.06 0.44 3 years 28.32 20.94 25.37 22.37 25.40 25.40 26.29 21.86 27.28 29.25 Annual average 8.67 6.54 7.83 6.96 7.84 7.84 8.09 6.81 8.37 8.93 1 year 2.97 –2.93 2.17 –2.74 2.19 1.21 2.40 –1.21 2.71 3.22 2015 Fund Life of fund 25.75% 18.53% 18.63% 18.63% 18.66% 18.66% 21.04% 16.80% 23.37% 28.20% Annual average 3.00 2.22 2.23 2.23 2.23 2.23 2.49 2.02 2.75 3.26 5 years 1.82 –4.03 –1.97 –3.42 –1.94 –1.94 –0.66 –4.14 0.47 3.10 Annual average 0.36 –0.82 –0.40 –0.69 –0.39 –0.39 –0.13 –0.84 0.09 0.61 3 years 23.28 16.20 20.47 17.47 20.52 20.52 21.43 17.21 22.28 24.18 Annual average 7.23 5.13 6.40 5.51 6.42 6.42 6.69 5.44 6.93 7.49 1 year 2.57 –3.31 1.82 –3.05 1.81 0.84 2.06 –1.50 2.32 2.84 13 Fund performance Total return for periods ended 7/31/12 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Retirement Income Fund Lifestyle 1 Life of fund 23.08% 18.16% 16.14% 16.14% 16.23% 16.23% 18.72% 14.86% 20.70% 25.45% Annual average 2.71 2.17 1.95 1.95 1.96 1.96 2.24 1.80 2.46 2.97 5 years 8.05 3.73 4.06 2.34 4.11 4.11 5.65 2.22 6.67 9.38 Annual average 1.56 0.74 0.80 0.46 0.81 0.81 1.11 0.44 1.30 1.81 3 years 18.37 13.65 15.78 12.78 15.76 15.76 16.95 13.17 17.47 19.25 Annual average 5.78 4.36 5.01 4.09 5.00 5.00 5.36 4.21 5.51 6.04 1 year 2.35 –1.75 1.59 –3.40 1.58 0.58 2.10 –1.23 2.05 2.60 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. Comparative index returns For periods ended 7/31/12 Barclays U.S. S&P 500 Index Aggregate Bond Index Life of fund* 43.28% 52.14% Annual average 4.75 5.56 5 years 5.78 39.65 Annual average 1.13 6.91 3 years 48.64 21.99 Annual average 14.13 6.85 1 year 9.13 7.25 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Life-of-fund period begins at 11/1/04, the inception date of all Putnam RetirementReady Funds with the exception of the 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively). 14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $10,756 ($10,367 after contingent deferred sales charge) and $10,765 (contingent deferred sales charge no longer applies). A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $10,430. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,851 and $10,944, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $11,971 and $11,969, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,759. A $10,000 investment in the funds class R and class Y shares would have been valued at $12,401 and $12,862, respectively. See first page of performance section for performance calculation method. 15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,512 and $12,513, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,317. A $10,000 investment in the funds class R and class Y shares would have been valued at $13,018 and $13,520, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,623 and $12,634, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,419. A $10,000 investment in the funds class R and classY shares would have been valued at $13,132 and $13,638, respectively. See first page of performance section for performance calculation method. 16 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,630 and $12,632, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,418. A $10,000 investment in the funds class R and class Y shares would have been valued at $13,109 and $13,641, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,643 and $12,643, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,437. A $10,000 investment in the funds class R and classY shares would have been valued at $13,142 and $13,663, respectively. See first page of performance section for performance calculation method. 17 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,587 and $12,586, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,383. A $10,000 investment in the funds class R and classY shares would have been valued at $13,090 and $13,603, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $12,277 and $12,277, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $12,077. A $10,000 investment in the funds class R and classY shares would have been valued at $12,772 and $13,268, respectively. See first page of performance section for performance calculation method. 18 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $11,863 and $11,866, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,680. A $10,000 investment in the funds class R and classY shares would have been valued at $12,337 and $12,820, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $11,614 and $11,623, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $11,486. A $10,000 investment in the funds class R and class Y shares would have been valued at $12,070 and $12,545, respectively. See first page of performance section for performance calculation method. 19 Fund price and distribution information For the 12-month period ended 7/31/12 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.263 $0.164 $0.236 $0.204 $0.241 $0.279 Long-term capital gains 0.080 0.080 0.080 0.080 0.080 0.080 Short-term capital gains 0.021 0.021 0.021 0.021 0.021 0.021 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $10.09 $10.71 $10.05 $10.05 $10.06 $10.42 $10.08 $10.11 7/31/12 9.73 10.32 9.72 9.65 9.72 10.07 9.72 9.76 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.448 $0.384 $0.367 $0.161 $0.437 $0.485 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $12.86 $13.64 $12.76 $12.68 $12.74 $13.20 $12.72 $12.91 7/31/12 12.58 13.35 12.45 12.39 12.71 13.17 12.41 12.62 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.427 $0.344 $0.345 $0.398 $0.406 $0.472 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $14.37 $15.25 $13.32 $13.42 $14.08 $14.59 $14.68 $16.77 7/31/12 14.14 15.00 13.06 13.16 13.81 14.31 14.44 16.57 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.339 $0.254 $0.277 $0.213 $0.316 $0.390 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $15.59 $16.54 $14.56 $14.49 $14.77 $15.31 $15.95 $17.91 7/31/12 15.48 16.42 14.42 14.33 14.71 15.24 15.84 17.83 20 Fund price and distribution information For the 12-month period ended 7/31/12 cont. 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 — 1 1 Income $0.421 $0.329 $0.325 — $0.403 $0.471 Capital gains — Total — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $16.01 $16.99 $14.89 $14.91 $15.14 $15.69 $15.45 $18.35 7/31/12 15.83 16.80 14.68 14.70 15.32 15.88 15.24 18.20 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 — 1 1 Income $0.348 $0.253 $0.256 — $0.336 $0.401 Capital gains — Total — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $16.22 $17.21 $15.47 $15.50 $15.52 $16.08 $15.43 $18.31 7/31/12 16.16 17.15 15.38 15.41 15.74 16.31 15.33 18.28 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.563 $0.460 $0.476 $0.482 $0.544 $0.621 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $17.36 $18.42 $16.31 $16.35 $16.54 $17.14 $16.32 $17.45 7/31/12 17.21 18.26 16.12 16.14 16.37 16.96 16.13 17.28 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.701 $0.607 $0.612 $0.609 $0.677 $0.754 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $16.45 $17.45 $15.90 $15.95 $16.14 $16.73 $15.89 $18.19 7/31/12 16.19 17.18 15.60 15.65 15.88 16.46 15.60 17.97 21 Fund price and distribution information For the 12-month period ended 7/31/12 cont. 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.808 $0.711 $0.709 $0.646 $0.786 $0.870 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $16.93 $17.96 $16.45 $16.44 $16.63 $17.23 $16.40 $16.99 7/31/12 16.51 17.52 16.00 15.99 16.29 16.88 15.95 16.55 Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 12 1 1 12 12 12 Income $0.280 $0.210 $0.209 $0.240 $0.242 $0.319 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $16.30 $16.98 $16.30 $16.34 $16.34 $16.89 $16.30 $16.35 7/31/12 16.39 17.07 16.34 16.38 16.43 16.98 16.38 16.44 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund * Life of fund 7.78% 1.58% 6.45% 2.61% 6.42% 6.42% 6.94% 3.23% 7.28% 8.20% Annual average 4.85 1.00 4.03 1.64 4.01 4.01 4.33 2.03 4.54 5.10 1 year –2.72 –8.32 –3.48 –8.17 –3.51 –4.44 –3.25 –6.61 –3.05 –2.54 22 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2050 Fund † Life of fund 24.98% 17.79% 18.46% 18.46% 18.44% 18.44% 20.51% 16.30% 22.71% 27.19% Annual average 3.16 2.31 2.39 2.39 2.39 2.39 2.64 2.13 2.90 3.41 5 years –11.56 –16.64 –14.79 –15.91 –14.82 –14.82 –13.74 –16.76 –12.65 –10.46 Annual average –2.43 –3.57 –3.15 –3.41 –3.16 –3.16 –2.91 –3.60 –2.67 –2.19 3 years 42.04 33.87 38.94 35.94 38.91 38.91 40.00 35.08 41.04 43.15 Annual average 12.41 10.21 11.59 10.78 11.58 11.58 11.87 10.54 12.15 12.70 1 year –1.60 –7.25 –2.30 –7.03 –2.30 –3.25 –2.06 –5.47 –1.79 –1.36 2045 Fund ‡ Life of fund 31.05% 23.51% 23.78% 23.78% 23.80% 23.80% 26.16% 21.74% 28.65% 33.56% Annual average 3.59 2.79 2.82 2.82 2.82 2.82 3.08 2.60 3.34 3.85 5 years –10.76 –15.89 –14.00 –14.97 –13.99 –13.99 –12.96 –16.00 –11.85 –9.66 Annual average –2.25 –3.40 –2.97 –3.19 –2.97 –2.97 –2.74 –3.43 –2.49 –2.01 3 years 41.97 33.80 38.84 35.84 38.81 38.81 39.85 34.94 40.91 43.00 Annual average 12.39 10.19 11.56 10.75 11.55 11.55 11.83 10.50 12.11 12.66 1 year –1.52 –7.16 –2.23 –6.98 –2.20 –3.15 –1.98 –5.41 –1.77 –1.25 2040 Fund ‡ Life of fund 32.16% 24.56% 24.75% 24.75% 24.84% 24.84% 27.12% 22.67% 29.74% 34.70% Annual average 3.70 2.90 2.93 2.93 2.94 2.94 3.18 2.70 3.45 3.96 5 years –9.08 –14.31 –12.46 –13.55 –12.43 –12.43 –11.37 –14.48 –10.21 –7.95 Annual average –1.89 –3.04 –2.63 –2.87 –2.62 –2.62 –2.39 –3.08 –2.13 –1.64 3 years 41.96 33.78 38.69 35.69 38.78 38.78 39.67 34.77 40.84 42.95 Annual average 12.39 10.19 11.52 10.71 11.54 11.54 11.78 10.46 12.09 12.65 1 year –1.37 –7.05 –2.15 –6.95 –2.13 –3.09 –1.88 –5.34 –1.61 –1.11 2035 Fund Life of fund 32.12% 24.52% 24.66% 24.66% 24.77% 24.77% 27.09% 22.64% 29.46% 34.61% Annual average 3.70 2.90 2.92 2.92 2.93 2.93 3.18 2.70 3.42 3.95 5 years –7.47 –12.79 –10.94 –12.10 –10.91 –10.91 –9.80 –12.96 –8.64 –6.35 Annual average –1.54 –2.70 –2.29 –2.55 –2.28 –2.28 –2.04 –2.74 –1.79 –1.30 3 years 41.64 33.50 38.36 35.36 38.43 38.43 39.40 34.49 40.48 42.59 Annual average 12.30 10.11 11.43 10.62 11.45 11.45 11.71 10.38 12.00 12.55 1 year –1.17 –6.84 –1.98 –6.76 –1.94 –2.90 –1.69 –5.14 –1.46 –0.94 2030 Fund Life of fund 32.25% 24.64% 24.79% 24.79% 24.79% 24.79% 27.25% 22.79% 29.71% 34.76% Annual average 3.71 2.91 2.93 2.93 2.93 2.93 3.19 2.71 3.45 3.97 5 years –5.84 –11.25 –9.37 –10.60 –9.37 –9.37 –8.19 –11.40 –7.03 –4.69 Annual average –1.20 –2.36 –1.95 –2.22 –1.95 –1.95 –1.69 –2.39 –1.45 –0.96 3 years 40.61 32.54 37.39 34.39 37.44 37.44 38.47 33.58 39.53 41.69 Annual average 12.03 9.85 11.17 10.35 11.18 11.18 11.46 10.13 11.74 12.32 1 year –0.73 –6.42 –1.54 –6.38 –1.52 –2.48 –1.21 –4.66 –0.97 –0.50 23 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Life of fund 31.59% 24.02% 24.23% 24.23% 24.22% 24.22% 26.68% 22.24% 29.11% 34.14% Annual average 3.64 2.85 2.87 2.87 2.87 2.87 3.13 2.65 3.39 3.90 5 years –4.68 –10.16 –8.20 –9.45 –8.18 –8.18 –7.00 –10.26 –5.84 –3.47 Annual average –0.95 –2.12 –1.70 –1.97 –1.69 –1.69 –1.44 –2.14 –1.20 –0.70 3 years 38.33 30.36 35.28 32.28 35.25 35.25 36.34 31.59 37.36 39.47 Annual average 11.42 9.24 10.60 9.77 10.59 10.59 10.89 9.58 11.16 11.73 1 year 0.21 –5.56 –0.51 –5.34 –0.53 –1.50 –0.24 –3.76 –0.03 0.50 2020 Fund Life of fund 28.31% 20.94% 21.19% 21.19% 21.13% 21.13% 23.50% 19.18% 26.00% 30.76% Annual average 3.30 2.51 2.54 2.54 2.53 2.53 2.79 2.31 3.06 3.56 5 years –3.19 –8.75 –6.71 –8.04 –6.75 –6.75 –5.57 –8.87 –4.36 –2.00 Annual average –0.65 –1.81 –1.38 –1.66 –1.39 –1.39 –1.14 –1.84 –0.89 –0.40 3 years 34.52 26.76 31.46 28.46 31.48 31.48 32.46 27.81 33.46 35.43 Annual average 10.39 8.22 9.55 8.71 9.55 9.55 9.82 8.52 10.10 10.64 1 year 0.89 –4.91 0.17 –4.64 0.07 –0.89 0.36 –3.15 0.64 1.12 2015 Fund Life of fund 24.08% 16.95% 17.14% 17.14% 17.10% 17.10% 19.47% 15.29% 21.74% 26.50% Annual average 2.85 2.06 2.08 2.08 2.08 2.08 2.35 1.87 2.60 3.11 5 years –1.61 –7.27 –5.24 –6.64 –5.27 –5.27 –4.00 –7.36 –2.91 –0.35 Annual average –0.32 –1.50 –1.07 –1.36 –1.08 –1.08 –0.81 –1.52 –0.59 –0.07 3 years 27.93 20.61 25.01 22.01 24.98 24.98 26.07 21.64 26.90 28.92 Annual average 8.56 6.45 7.72 6.86 7.72 7.72 8.03 6.75 8.26 8.84 1 year 0.85 –4.97 0.06 –4.72 0.05 –0.91 0.32 –3.22 0.55 1.12 Retirement Income Fund Lifestyle 1 Life of fund 21.54% 16.68% 14.72% 14.72% 14.81% 14.81% 17.26% 13.45% 19.22% 23.87% Annual average 2.58 2.03 1.81 1.81 1.82 1.82 2.10 1.66 2.32 2.83 5 years 5.78 1.54 1.86 0.18 1.89 1.89 3.42 0.06 4.44 7.10 Annual average 1.13 0.31 0.37 0.04 0.38 0.38 0.67 0.01 0.87 1.38 3 years 23.82 18.86 21.05 18.05 21.09 21.09 22.29 18.28 22.87 24.72 Annual average 7.38 5.93 6.57 5.69 6.59 6.59 6.94 5.76 7.11 7.64 1 year 0.92 –3.12 0.11 –4.83 0.10 –0.89 0.67 –2.61 0.62 1.16 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 24 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Estimated net expenses for the fiscal year ended 7/31/11* 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Your fund’s estimated total annual operating expenses for the fiscal year ended 7/31/11 35.66% 36.41% 36.41% 36.16% 35.91% 35.41% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/11* 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.50% 2.25% 2.25% 2.00% 1.75% 1.25% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/11* 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.43% 2.18% 2.18% 1.93% 1.68% 1.18% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/11* 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/11* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 25 Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/11* 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/11* 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/11* 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2015 Fund Net expenses for the fiscal year ended 7/31/11* 1.03% 1.78% 1.78% 1.53% 1.28% 0.78% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/11* 0.99% 1.74% 1.74% 1.24% 1.24% 0.74% Your fund’s total annual operating expenses for the fiscal year ended 7/31/11 1.06% 1.81% 1.81% 1.31% 1.31% 0.81% Your fund’s annualized expense ratio for the six-month period ended 7/31/12† 0.25% 1.00% 1.00% 0.50% 0.50% 0.00% Expense information in this table for the fiscal year ended 7/31/11 differs from that shown in the financial highlights of this report because it includes fees and expenses of the underlying Putnam mutual funds in which the funds invest. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 11/30/12. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one year data in the financial highlights. Excludes the expense ratios of the underlying Putnam mutual funds. 26 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each of the RetirementReady funds from February 1, 2012, to July 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this table to estimate the expenses that you paid over the period; simply divide your account value by $1,000, and then multiply the number by the result in the first line (“Expenses paid per $1,000”) for the class of shares that you own. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.26 $5.04 $5.04 $3.78 $2.52 $— Ending value (after expenses) $1,030.70 $1,027.50 $1,027.70 $1,028.60 $1,029.70 $1,032.80 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.26 $5.04 $5.04 $3.78 $2.52 $— Ending value (after expenses) $1,031.10 $1,028.10 $1,027.40 $1,029.20 $1,029.90 $1,032.70 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.26 $5.04 $5.04 $3.79 $2.52 $— Ending value (after expenses) $1,032.10 $1,027.50 $1,028.10 $1,029.80 $1,030.70 $1,033.00 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.26 $5.05 $5.05 $3.79 $2.53 $— Ending value (after expenses) $1,033.40 $1,029.30 $1,029.50 $1,030.80 $1,031.90 $1,034.20 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.26 $5.05 $5.05 $3.79 $2.53 $— Ending value (after expenses) $1,034.60 $1,031.60 $1,031.60 $1,032.40 $1,033.20 $1,036.40 Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.27 $5.05 $5.05 $3.79 $2.53 $— Ending value (after expenses) $1,037.20 $1,032.90 $1,032.80 $1,034.20 $1,035.80 $1,038.60 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.27 $5.06 $5.06 $3.80 $2.53 $— Ending value (after expenses) $1,039.30 $1,034.70 $1,034.60 $1,036.10 $1,038.00 $1,040.30 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.27 $5.06 $5.06 $3.80 $2.53 $— Ending value (after expenses) $1,039.20 $1,035.20 $1,035.00 $1,036.60 $1,037.90 $1,040.50 Putnam RetirementReady 2015 Fund Expenses paid per $1,000*† $1.27 $5.05 $5.05 $3.79 $2.53 $— Ending value (after expenses) $1,036.40 $1,032.30 $1,033.00 $1,034.30 $1,035.00 $1,037.60 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.26 $5.05 $5.05 $2.53 $2.53 $— Ending value (after expenses) $1,033.40 $1,029.60 $1,029.50 $1,032.10 $1,032.20 $1,034.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 27 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund, 2050 Fund, 2045 Fund 2040 Fund, 2035 Fund, 2030 Fund 2025 Fund, 2020 Fund, 2015 Fund Expenses paid per $1,000*† $1.26 $5.02 $5.02 $3.77 $2.51 $— Ending value (after expenses) $1,023.62 $1,019.89 $1,019.89 $1,021.13 $1,022.38 $1,024.86 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.26 $5.02 $5.02 $2.51 $2.51 $— Ending value (after expenses) $1,023.62 $1,019.89 $1,019.89 $1,022.38 $1,022.38 $1,024.86 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 28 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1.). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 29 Other information for shareholders Important notice regarding Putnam’sprivacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The funds will file a complete schedule of their portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds’ Forms N-Q on the SEC’s website at www.sec.gov. In addition, the funds’ Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fundownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2012, Putnam employees had approximately $332,000,000 and the Trustees had approximately $79,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 30 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 31 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees concluded that the circumstances did not warrant changes to the management fee schedule of your fund. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. Most of the open-end Putnam funds, including the underlying Putnam funds in which your fund invests, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under these management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations 32 did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, Putnam Management agreed to reimburse the funds for other expenses (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) through at least November 30, 2013. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included each fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, each fund ranked in the following quintiles in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. Total expenses (quintile) Putnam RetirementReady 2055 Fund 4th Putnam RetirementReady 2050 Fund 4th Putnam RetirementReady 2045 Fund 3rd Putnam RetirementReady 2040 Fund 4th Putnam RetirementReady 2035 Fund 3rd Putnam RetirementReady 2030 Fund 3rd Putnam RetirementReady 2025 Fund 3rd Putnam RetirementReady 2020 Fund 3rd Putnam RetirementReady 2015 Fund 3rd Putnam Retirement Income Fund Lifestyle 1 2nd (Total expenses reflect the fees and expenses borne directly by the Putnam RetirementReady® Funds and the competitive funds included in the custom Lipper peer groups, as well as the underlying funds’ net fees and expenses, which the Putnam RetirementReady® Funds and the funds included in the custom Lipper peer groups bear indirectly.) In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable 33 compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of the Putnam RetirementReady® Funds, the Trustees considered information about each fund’s performance relative to its internal benchmark for the one-year period ended December 31, 2011. The class A share gross return for each fund lagged the internal benchmark return over that period. For each fund other than the RetirementReady® 2055 Fund (which commenced operation 34 on November 30, 2010, and had a track record of only thirteen months), the Trustees considered similar performance information for the three-year and five-year periods ended December 31, 2011. The class A share gross return for each such fund exceeded the internal benchmark return over the three-year period (except for Putnam RetirementReady® 2050 Fund, which lagged its internal benchmark) and lagged the internal benchmark return over the five-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with each fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed each fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 35 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds’ financial statements. The funds’ portfolio lists all the funds’ investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds’ net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds’ net investment gain or loss. This is done by first adding up all the funds’ earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the funds realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the funds’ net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds’ net assets were affected by the funds’ net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds’ shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds’ investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 36 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady® Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam RetirementReady® Funds (the “funds”) at July 31, 2012, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the funds’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2012 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 14, 2012 37 The funds’ portfolios 7/31/12 Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.2%)* Putnam Absolute Return 100 Fund (Class Y) 287 $2,907 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 1,148 12,946 Putnam Absolute Return 700 Fund (Class Y) 3,777 44,261 Total Absolute Return Funds (cost $57,436) Asset Allocation Funds (89.3%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 40,500 430,108 Putnam Dynamic Asset Allocation Growth Fund (Class Y) 7,298 94,212 Total Asset Allocation Funds (cost $503,492) Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 2,653 $2,653 Total Fixed Income Funds (cost $2,653) Total Investments (cost $563,581) * Percentages indicated are based on net assets of $586,968 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund (Class Y) 4,982 $50,465 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 14,235 160,574 Putnam Absolute Return 700 Fund (Class Y) 46,845 549,021 Total Absolute Return Funds (cost $739,634) Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 486,522 5,166,863 Putnam Dynamic Asset Allocation Growth Fund (Class Y) 102,397 1,321,947 Total Asset Allocation Funds (cost $6,556,375) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 32,377 $32,377 Total Fixed Income Funds (cost $32,377) Total Investments (cost $7,328,386) * Percentages indicated are based on net assets of $7,277,680 38 The funds’ portfolios 7/31/12 cont. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.0%)* Putnam Absolute Return 100 Fund (Class Y) 13,561 $137,371 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 20,866 235,366 Putnam Absolute Return 700 Fund (Class Y) 68,667 804,772 Total Absolute Return Funds (cost $1,146,272) Asset Allocation Funds (88.6%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 558,511 5,931,389 Putnam Dynamic Asset Allocation Growth Fund (Class Y) 272,844 3,522,420 Total Asset Allocation Funds (cost $9,444,817) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 47,435 $47,435 Total Fixed Income Funds (cost $47,435) Total Investments (cost $10,638,524) * Percentages indicated are based on net assets of $10,674,522 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (11.9%)* Putnam Absolute Return 100 Fund (Class Y) 32,387 $328,083 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 29,447 332,159 Putnam Absolute Return 700 Fund (Class Y) 96,904 1,135,720 Total Absolute Return Funds (cost $1,753,785) Asset Allocation Funds (87.7%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 527,331 5,600,251 Putnam Dynamic Asset Allocation Growth Fund (Class Y) 589,839 7,614,823 Total Asset Allocation Funds (cost $13,014,010) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 66,287 $66,287 Total Fixed Income Funds (cost $66,287) Total Investments (cost $14,834,082) * Percentages indicated are based on net assets of $15,076,520 39 The funds’ portfolios 7/31/12 cont. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (15.1%)* Putnam Absolute Return 100 Fund (Class Y) 55,944 $566,710 Putnam Absolute Return 300 Fund (Class Y) 4,355 45,948 Putnam Absolute Return 500 Fund (Class Y) 77,320 872,168 Putnam Absolute Return 700 Fund (Class Y) 166,953 1,956,684 Total Absolute Return Funds (cost $3,352,358) Asset Allocation Funds (83.9%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 38,078 $437,130 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 293,039 3,112,075 Putnam Dynamic Asset Allocation Growth Fund (Class Y) 1,209,700 15,617,230 Total Asset Allocation Funds (cost $18,503,936) Fixed Income Funds (1.4%)* Putnam Money Market Fund (Class A) 327,465 $327,465 Total Fixed Income Funds (cost $327,465) Total Investments (cost $22,183,759) *Percentages indicated are based on net assets of $22,839,661 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (20.8%)* Putnam Absolute Return 100 Fund (Class Y) 84,127 $852,209 Putnam Absolute Return 300 Fund (Class Y) 49,709 524,428 Putnam Absolute Return 500 Fund (Class Y) 142,074 1,602,592 Putnam Absolute Return 700 Fund (Class Y) 292,760 3,431,148 Total Absolute Return Funds (cost $6,256,800) Asset Allocation Funds (76.5%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 425,187 $4,881,146 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dynamic Asset Allocation Growth Fund (Class Y) 1,447,540 18,687,735 Total Asset Allocation Funds (cost $22,415,473) Fixed Income Funds (2.7%)* Putnam Money Market Fund (Class A) 833,368 $833,368 Total Fixed Income Funds (cost $833,368) Total Investments (cost $29,505,641) *Percentages indicated are based on net assets of $30,811,681 40 The funds’ portfolios 7/31/12 cont. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (29.0%)* Putnam Absolute Return 100 Fund (Class Y) 140,276 $1,420,996 Putnam Absolute Return 300 Fund (Class Y) 179,602 1,894,801 Putnam Absolute Return 500 Fund (Class Y) 224,883 2,536,684 Putnam Absolute Return 700 Fund (Class Y) 437,409 5,126,434 Total Absolute Return Funds (cost $10,755,515) Asset Allocation Funds (67.3%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 1,418,363 $16,282,805 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 39,261 380,046 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dynamic Asset Allocation Growth Fund (Class Y) 683,839 8,828,360 Total Asset Allocation Funds (cost $24,276,496) Fixed Income Funds (3.7%)* Putnam Money Market Fund (Class A) 1,398,961 $1,398,961 Total Fixed Income Funds (cost $1,398,961) Total Investments (cost $36,430,972) *Percentages indicated are based on net assets of $37,863,978 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (38.9%)* Putnam Absolute Return 100 Fund (Class Y) 165,360 $1,675,095 Putnam Absolute Return 300 Fund (Class Y) 292,889 3,089,974 Putnam Absolute Return 500 Fund (Class Y) 351,871 3,969,107 Putnam Absolute Return 700 Fund (Class Y) 380,317 4,457,313 Total Absolute Return Funds (cost $12,958,089) Asset Allocation Funds (56.2%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 1,410,070 $16,187,606 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 299,030 2,894,610 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dynamic Asset Allocation Growth Fund (Class Y) — — Total Asset Allocation Funds (cost $18,296,874) Fixed Income Funds (4.9%)* Putnam Money Market Fund (Class A) 1,652,106 $1,652,106 Total Fixed Income Funds (cost $1,652,106) Total Investments (cost $32,907,069) *Percentages indicated are based on net assets of $33,927,124 41 The funds’ portfolios 7/31/12 cont. Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (49.8%)* Putnam Absolute Return 100 Fund (Class Y) 167,367 $1,695,428 Putnam Absolute Return 300 Fund (Class Y) 348,011 3,671,515 Putnam Absolute Return 500 Fund (Class Y) 500,456 5,645,138 Putnam Absolute Return 700 Fund (Class Y) 164,749 1,930,862 Total Absolute Return Funds (cost $12,727,368) Asset Allocation Funds (44.4%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 445,244 $5,111,396 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 663,660 6,424,233 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dynamic Asset Allocation Growth Fund (Class Y) — — Total Asset Allocation Funds (cost $11,056,962) Fixed Income Funds (5.9%)* Putnam Money Market Fund (Class A) 1,522,641 $1,522,641 Total Fixed Income Funds (cost $1,522,641) Total Investments (cost $25,306,971) *Percentages indicated are based on net assets of $26,002,473 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.0%)* Putnam Absolute Return 100 Fund (Class Y) 186,791 $1,892,189 Putnam Absolute Return 300 Fund (Class Y) 424,140 4,474,680 Putnam Absolute Return 500 Fund (Class Y) 566,190 6,386,624 Putnam Absolute Return 700 Fund (Class Y) — — Total Absolute Return Funds (cost $12,632,220) Asset Allocation Funds (34.2%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 750,606 7,265,865 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dynamic Asset Allocation Growth Fund (Class Y) — — Total Asset Allocation Funds (cost $6,958,798) Fixed Income Funds (5.9%)* Putnam Money Market Fund (Class A) 1,246,766 $1,246,766 Total Fixed Income Funds (cost $1,246,766) Total Investments (cost $20,837,784) *Percentages indicated are based on net assets of $21,263,232 42 The funds’ portfolios 7/31/12 cont. Key to holding’s abbreviations ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures Notes to the funds’ portfolios Unless noted otherwise, the notes to the funds’ portfolio are for the close of the funds’ reporting period, which ran from August 1, 2011 through July 31, 2012 (the reporting period). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds’ investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reporting period: Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $587,087 $— $— $587,087 Putnam RetirementReady 2050 Fund 7,281,247 — — 7,281,247 Putnam RetirementReady 2045 Fund 10,678,753 — — 10,678,753 Putnam RetirementReady 2040 Fund 15,077,323 — — 15,077,323 Putnam RetirementReady 2035 Fund 22,935,410 — — 22,935,410 Putnam RetirementReady 2030 Fund 30,812,626 — — 30,812,626 Putnam RetirementReady 2025 Fund 37,869,087 — — 37,869,087 Putnam RetirementReady 2020 Fund 33,925,811 — — 33,925,811 Putnam RetirementReady 2015 Fund 26,001,213 — — 26,001,213 Putnam Retirement Income Fund Lifestyle 1 21,266,124 — — 21,266,124 The accompanying notes are an integral part of these financial statements. 43 Statements of assets and liabilities 7/31/12 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $587,087 $7,281,247 $10,678,753 $15,077,323 $22,935,410 Interest receivable — 3 Receivable for shares of the fund sold 1,064 9,910 18,806 15,921 14,804 Receivable for investments sold — 39,540 76,111 42,441 139,366 Receivable from Manager (Note 2) 1,175 8,485 11,581 17,055 24,166 Total assets LIABILITIES Payable for shares of the fund repurchased — 34,754 76,110 35,719 133,239 Payable for investments purchased 1,065 16,856 21,065 20,243 111,988 Payable for distribution fees (Note 2) 118 1,407 1,973 3,203 4,695 Payable for shareholder expense 821 2,695 2,554 3,884 4,244 Payable for audit expense 319 5,358 8,616 12,487 19,170 Other accrued expenses 35 432 411 684 752 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $590,815 $12,766,719 $20,937,620 $28,449,677 $41,595,990 Undistributed net investment income (Note 1) 3,541 42,898 280,688 296,332 297,924 Accumulated net realized loss on investments (Note 1) (30,894) (5,484,798) (10,584,015) (13,912,730) (19,805,904) Net unrealized appreciation (depreciation) of investments 23,506 (47,139) 40,229 243,241 751,651 Total — Representing net assets applicable to capital outstanding (Continued on next page) 44 Statements of assets and liabilities 7/31/12 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $312,243 $3,590,442 $6,053,266 $8,184,693 $13,193,532 Number of shares outstanding 32,075 285,374 428,121 528,728 833,409 Net asset value and redemption price $9.73 $12.58 $14.14 $15.48 $15.83 Offering price per class A share (100/94.25 of Class A net asset value)* $10.32 $13.35 $15.00 $16.42 $16.80 Computation of net asset value and offering price Class B Net Assets $12,097 $143,501 $214,692 $456,090 $641,860 Number of shares outstanding 1,245 11,529 16,433 31,626 43,738 Net asset value and offering price*** $9.72 $12.45 $13.06 $14.42 $14.68 Computation of net asset value and offering price Class C Net Assets $36,191 $114,780 $61,696 $163,213 $263,946 Number of shares outstanding 3,752 9,264 4,687 11,392 17,956 Net asset value and offering price*** $9.65 $12.39 $13.16 $14.33 $14.70 Computation of net asset value, offering price and redemption price Class M Net Assets $10,805 $18,026 $13,038 $25,778 $31,524 Number of shares outstanding 1,112 1,419 944 1,753 2,057 Net asset value and redemption price $9.72 $12.71**** $13.81 $14.71 $15.32**** Offering price per class M share (100/96.50 of Class M net asset value)* $10.07 $13.17 $14.31 $15.24 $15.88 Computation of net asset value, offering price and redemption price Class R Net Assets $14,922 $1,008,400 $1,084,652 $2,302,049 $2,649,802 Number of shares outstanding 1,535 81,243 75,128 145,354 173,848 Net asset value, offering price and redemption value $9.72 $12.41 $14.44 $15.84 $15.24 Computation of net asset value, offering price and redemption price Class Y Net Assets $200,710 $2,402,531 $3,247,178 $3,944,697 $6,058,997 Number of shares outstanding 20,565 190,332 195,946 221,210 332,892 Net asset value, offering price and redemption value $9.76 $12.62 $16.57 $17.83 $18.20 Cost of investments (Note 1) $563,581 $7,328,386 $10,638,524 $14,834,082 $22,183,759 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. **** Net asset value may not recalculate due to rounding of fractional shares. 45 Statements of assets and liabilities 7/31/12 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $30,812,626 $37,869,087 $33,925,811 $26,001,213 $21,266,124 Interest receivable 6 11 12 12 10 Cash — 90 Receivable for shares of the fund sold 18,098 21,013 14,300 11,612 40,776 Receivable for investments sold 243,811 374,105 385,107 377,290 146,430 Receivable from Manager (Note 2) 32,093 36,960 34,586 27,896 22,392 Total assets LIABILITIES Payable for shares of the fund repurchased 235,161 367,257 372,560 344,495 143,599 Payable for investments purchased 20,598 24,966 17,151 36,717 41,499 Payable for distribution fees (Note 2) 7,101 8,015 8,395 6,442 5,100 Payable for shareholder expense 5,348 5,765 5,390 4,669 4,181 Payable for audit expense 25,742 30,095 28,190 22,373 17,616 Other accrued expenses 1,003 1,100 1,006 854 595 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $55,084,060 $66,233,750 $64,317,198 $51,781,411 $29,118,896 Undistributed net investment income (Note 1) 308,324 578,558 667,866 488,898 4,149 Accumulated net realized loss on investments (Note 1) (25,887,688) (30,386,445) (32,076,682) (26,962,078) (8,288,153) Net unrealized appreciation of investments 1,306,985 1,438,115 1,018,742 694,242 428,340 Total — Representing net assets applicable to capital outstanding (Continued on next page) 46 Statements of assets and liabilities 7/31/12 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $17,648,492 $24,381,628 $25,464,995 $20,616,569 $18,008,060 Number of shares outstanding 1,092,275 1,416,853 1,573,351 1,248,977 1,098,513 Net asset value and redemption price $16.16 $17.21 $16.19 $16.51 $16.39 Offering price per class A share (100/94.25 of Class A net asset value)* $17.15 $18.26 $17.18 $17.52 Offering price per class A share (100/96.00 of Class A net asset value)** $17.07 Computation of net asset value and offering price Class B Net Assets $1,038,017 $868,981 $942,634 $458,366 $187,148 Number of shares outstanding 67,483 53,893 60,416 28,644 11,453 Net asset value and offering price*** $15.38 $16.12 $15.60 $16.00 $16.34 Computation of net asset value and offering price Class C Net Assets $549,889 $631,402 $856,101 $438,506 $535,791 Number of shares outstanding 35,679 39,114 54,701 27,432 32,708 Net asset value and offering price*** $15.41 $16.14 $15.65 $15.99 $16.38 Computation of net asset value, offering price and redemption price Class M Net Assets $75,632 $136,675 $133,376 $144,840 $317,484 Number of shares outstanding 4,805 8,347 8,398 8,893 19,321 Net asset value and redemption price $15.74 $16.37 $15.88 $16.29 $16.43 Offering price per class M share (100/96.50 of Class M net asset value)* $16.31 $16.96 $16.46 $16.88 Offering price per class M share (100/96.75 of Class M net asset value)* $16.98 Computation of net asset value, offering price and redemption price Class R Net Assets $4,580,392 $3,443,786 $3,030,496 $2,603,860 $1,222,358 Number of shares outstanding 298,697 213,546 194,290 163,230 74,603 Net asset value, offering price and redemption value $15.33 $16.13 $15.60 $15.95 $16.38 Computation of net asset value, offering price and redemption price Class Y Net Assets $6,919,259 $8,401,506 $3,499,522 $1,740,332 $992,391 Number of shares outstanding 378,556 486,169 194,787 105,165 60,350 Net asset value, offering price and redemption value $18.28 $17.28 $17.97 $16.55 $16.44 Cost of investments (Note 1) $29,505,641 $36,430,972 $32,907,069 $25,306,971 $20,837,784 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 47 Statements of operations For the year ended 7/31/12 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares (Note 6) $1,780 $29,842 $56,379 $98,164 $209,780 EXPENSES (NOTE 2) Distribution fees — Class A (Note 2) 591 9,048 16,456 22,040 35,747 Distribution fees — Class B (Note 2) 124 1,471 1,664 4,256 5,803 Distribution fees — Class C (Note 2) 252 936 433 1,515 2,474 Distribution fees — Class M (Note 2) 79 230 87 148 236 Distribution fees — Class R (Note 2) 69 4,115 5,245 10,350 12,558 Audit fees 319 5,358 8,616 12,487 19,170 Reports to shareholders 1,633 4,164 3,991 5,788 6,179 Amortization of offering costs (Note 1) 28,061 — Other 49 630 741 1,026 1,192 Fees waived and reimbursed by Manager (Note 2) (30,062) (10,152) (13,348) (19,301) (26,541) Total expenses Net investment income Net realized gain (loss) on sale of underlying Putnam Fund shares (Notes 1 and 3) (45,445) (461,359) (727,204) (881,574) 83,744 Capital gain distribution from underlying Putnam Fund shares (Note 6) 30,126 493,970 608,715 587,004 344,213 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares during the period 24,006 (68,013) (356,802) (679,485) (1,480,168) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations 48 Statements of operations For the year ended 7/31/12 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 6) $408,946 $698,181 $799,595 $597,200 $464,849 EXPENSES (NOTE 2) Distribution fees — Class A (Note 2) 48,980 63,554 66,290 55,715 45,850 Distribution fees — Class B (Note 2) 9,834 8,779 8,400 4,619 1,925 Distribution fees — Class C (Note 2) 5,410 5,411 7,342 5,386 5,031 Distribution fees — Class M (Note 2) 1,173 1,084 1,174 1,366 1,579 Distribution fees — Class R (Note 2) 20,747 17,460 16,350 13,839 6,833 Audit fees 25,741 30,095 28,190 22,373 17,617 Reports to shareholders 7,713 8,301 7,832 6,835 8,099 Other 1,631 1,824 1,623 1,416 1,215 Fees waived and reimbursed by Manager (Note 2) (35,085) (40,220) (37,645) (30,624) (26,931) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 1,005,437 828,913 467,637 130,709 83,604 Net unrealized depreciation of underlying Putnam Fund shares during the period (2,029,064) (1,492,617) (961,206) (528,301) (232,063) Net loss on investments Net increase (decrease) in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 49 Statements of changes in net assets Putnam RetirementReady 2055 Fund — For the period 11/30/10 TOTAL INCREASE IN NET ASSETS (commencement of Year ended 7/31/12 operations) to 7/31/11 Operations: Net investment income $665 $1,124 Net realized gain (loss) on underlying Putnam Fund shares (15,319) 6,018 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 24,006 (500) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (7,418) (659) Class B (208) (648) Class C (727) (648) Class M (219) (650) Class R (351) (652) Class Y (2,038) (790) Net realized short-term gain on investments Class A (592) (90) Class B (27) (89) Class C (65) (89) Class M (23) (89) Class R (31) (89) Class Y (153) (106) From net realized long-term gain on investments Class A (2,256) — Class B (101) — Class C (246) — Class M (86) — Class R (116) — Class Y (585) — Increase from capital share transactions (Note 4) 332,012 198,803 Total increase in net assets NET ASSETS Beginning of period (Note 5) 260,846 60,000 End of period $586,968 $260,846 Undistributed net investment income and no monies, respectively, end of period $3,541 $— 50 Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $14,042 $216,114 Net realized gain on underlying Putnam Fund shares 32,611 1,031,047 Net unrealized depreciation on underlying Putnam Fund shares (68,013) (29,107) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (127,663) (400,781) Class B (4,681) (6,168) Class C (2,635) (5,086) Class M (248) (4,954) Class R (28,583) (36,858) Class Y (77,945) (153,599) Decrease from capital share transactions (Note 4) (333,200) (188,850) Total increase (decrease) in net assets NET ASSETS Beginning of period 7,873,995 7,452,237 End of period $7,277,680 $7,873,995 Undistributed net investment income, respectively, end of period $42,898 $43,109 Putnam RetirementReady 2045 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $32,494 $440,718 Net realized gain (loss) on underlying Putnam Fund shares (118,489) 2,061,500 Net unrealized depreciation on underlying Putnam Fund shares (356,802) (162,313) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (200,364) (654,768) Class B (3,832) (8,411) Class C (1,020) (2,242) Class M (350) (458) Class R (29,498) (54,157) Class Y (76,692) (320,414) Increase (decrease) from capital share transactions (Note 4) (4,614,971) 279,629 Total increase (decrease) in net assets NET ASSETS Beginning of period 16,044,046 14,464,962 End of period $10,674,522 $16,044,046 Undistributed net investment income, respectively, end of period $280,688 $279,604 51 Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $59,855 $725,686 Net realized gain (loss) on underlying Putnam Fund shares (294,570) 2,828,938 Net unrealized depreciation on underlying Putnam Fund shares (679,485) (46,283) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (193,347) (753,293) Class B (7,727) (21,843) Class C (3,122) (5,613) Class M (209) (1,219) Class R (41,230) (98,983) Class Y (81,944) (470,017) Increase (decrease) from capital share transactions (Note 4) (8,476,201) 1,302,788 Total increase (decrease) in net assets NET ASSETS Beginning of period 24,794,500 21,334,339 End of period $15,076,520 $24,794,500 Undistributed net investment income, respectively, end of period $296,332 $293,705 Putnam RetirementReady 2035 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $152,962 $1,158,055 Net realized gain on underlying Putnam Fund shares 427,957 4,558,581 Net unrealized depreciation on underlying Putnam Fund shares (1,480,168) (692,395) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (382,241) (905,812) Class B (13,150) (21,193) Class C (5,874) (10,110) Class M — (2,479) Class R (67,006) (82,718) Class Y (165,898) (495,426) Increase (decrease) from capital share transactions (Note 4) (11,306,205) 972,052 Total increase (decrease) in net assets NET ASSETS Beginning of period 35,679,284 31,200,729 End of period $22,839,661 $35,679,284 Undistributed net investment income, respectively, end of period $297,924 $620,601 52 Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $322,802 $1,546,366 Net realized gain on underlying Putnam Fund shares 1,005,437 4,908,326 Net unrealized depreciation on underlying Putnam Fund shares (2,029,064) (584,834) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (419,610) (955,412) Class B (16,520) (25,893) Class C (9,323) (13,972) Class M — (18,912) Class R (92,131) (119,254) Class Y (158,198) (415,362) Increase (decrease) from capital share transactions (Note 4) (14,412,987) 2,532,812 Total increase (decrease) in net assets NET ASSETS Beginning of period 46,621,275 39,767,410 End of period $30,811,681 $46,621,275 Undistributed net investment income, respectively, end of period $308,324 $681,304 Putnam RetirementReady 2025 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $601,893 $1,807,960 Net realized gain on underlying Putnam Fund shares 828,913 5,112,767 Net unrealized depreciation on underlying Putnam Fund shares (1,492,617) (766,771) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (794,855) (1,242,565) Class B (26,008) (26,834) Class C (15,533) (11,552) Class M (4,205) (4,744) Class R (118,241) (111,269) Class Y (274,787) (448,550) Increase (decrease) from capital share transactions (Note 4) (12,574,928) 853,118 Total increase (decrease) in net assets NET ASSETS Beginning of period 51,734,346 46,572,786 End of period $37,863,978 $51,734,346 Undistributed net investment income, respectively, end of period $578,558 $1,210,294 53 Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $700,039 $1,690,119 Net realized gain on underlying Putnam Fund shares 467,637 4,563,571 Net unrealized depreciation on underlying Putnam Fund shares (961,206) (1,311,445) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,113,015) (1,319,857) Class B (31,902) (20,500) Class C (27,373) (12,532) Class M (6,310) (7,090) Class R (143,151) (119,643) Class Y (194,103) (316,238) Increase (decrease) from capital share transactions (Note 4) (13,647,173) 1,008,833 Total increase (decrease) in net assets NET ASSETS Beginning of period 48,883,681 44,728,463 End of period $33,927,124 $48,883,681 Undistributed net investment income, respectively, end of period $667,866 $1,483,681 Putnam RetirementReady 2015 Fund — TOTAL DECREASE IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $516,275 $1,350,421 Net realized gain on underlying Putnam Fund shares 130,709 2,773,439 Net unrealized depreciation on underlying Putnam Fund shares (528,301) (671,800) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (994,577) (1,194,331) Class B (20,937) (12,913) Class C (27,475) (15,717) Class M (6,293) (10,530) Class R (130,764) (104,459) Class Y (128,681) (224,844) Decrease from capital share transactions (Note 4) (12,986,114) (2,074,053) Total decrease in net assets NET ASSETS Beginning of period 40,178,631 40,363,418 End of period $26,002,473 $40,178,631 Undistributed net investment income, respectively, end of period $488,898 $1,281,350 54 Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/12 Year ended 7/31/11 Operations: Net investment income $403,631 $859,080 Net realized gain on underlying Putnam Fund shares 83,604 1,021,995 Net unrealized depreciation on underlying Putnam Fund shares (232,063) (598,688) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (322,257) (682,041) Class B (2,564) (4,742) Class C (6,196) (10,359) Class M (4,681) (7,949) Class R (20,869) (39,971) Class Y (42,915) (156,340) Increase (decrease) from capital share transactions (Note 4) (7,639,724) 15,170,951 Total increase (decrease) in net assets NET ASSETS Beginning of period 29,047,266 13,495,330 End of period $21,263,232 $29,047,266 Undistributed net investment income, respectively, end of period $4,149 $— The accompanying notes are an integral part of these financial statements. 55 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2012 .02 (.02) — e (.26) (.10) .25 .26 167 July 31, 2011† — e .83 (.65) (.09) 8.53 * .17 * (.01) * 101 * Class B July 31, 2012 (.05) (.02) (.16) (.10) 1.00 (.56) 167 July 31, 2011† .12 .67 (.65) (.09) 8.03 * 17 .67 * 1.13 * 101 * Class C July 31, 2012 (.06) — e (.24) (.10) 1.00 (.58) 167 July 31, 2011† .16 .63 (.65) (.09) 8.03 * 15 .67 * 1.58 * 101 * Class M July 31, 2012 (.03) (.01) (.20) (.10) .75 (.30) 167 July 31, 2011† .21 .59 (.65) (.09) 8.16 * 12 .50 * 2.02 * 101 * Class R July 31, 2012 — e (.02) (.24) (.10) .50 (.04) 167 July 31, 2011† .23 .59 (.65) (.09) 8.40 * 11 .33 * 2.23 * 101 * Class Y July 31, 2012 .03 — e (.28) (.10) — .27 167 July 31, 2011† .18 .68 (.66) (.09) 8.76 * 28 — 1.73 * 101 * See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 56 57 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .02 .15 (.45) — — .25 .19 61 July 31, 2011 .36 1.56 (.94) — — .25 2.84 72 July 31, 2010 .66 .90 (1.87) — — e .25 5.36 86 July 31, 2009 .07 (3.08) (.19) (.44) — e .35 .64 171 July 31, 2008 .21 (2.85) (.51) (2.20) — .35 1.13 151 Class B July 31, 2012 (.06) .13 (.38) — — 1.00 (.54) 61 July 31, 2011 .20 1.61 (.82) — — 1.00 1.56 72 July 31, 2010 .67 .79 (1.78) — — e 1.00 5.45 86 July 31, 2009 (.02) (3.05) (.09) (.44) — e 1.10 (.19) 171 July 31, 2008 .06 (2.83) (.36) (2.20) — 1.10 .31 151 Class C July 31, 2012 (.07) .15 (.37) — — 1.00 (.57) 61 July 31, 2011 .20 1.60 (.86) — — 87 1.00 1.61 72 July 31, 2010 .54 .92 (1.80) — — e 65 1.00 4.44 86 July 31, 2009 (.03) (3.05) (.10) (.44) — e 46 1.10 (.29) 171 July 31, 2008 .05 (2.81) (.46) (2.20) — 34 1.10 .29 151 Class M July 31, 2012 (.06) .19 (.16) — — .75 (.48) 61 July 31, 2011 .24 1.60 (.89) — — 90 .75 1.85 72 July 31, 2010 .60 .89 (1.82) — — e 57 .75 4.92 86 July 31, 2009 — e (3.05) (.13) (.44) — e 43 .85 (.01) 171 July 31, 2008 .10 (2.83) (.45) (2.20) — 36 .85 .54 151 Class R July 31, 2012 (.01) .14 (.44) — — .50 (.06) 61 July 31, 2011 .26 1.60 (.91) — — .50 2.08 72 July 31, 2010 .62 .91 (1.86) — — e .50 5.09 86 July 31, 2009 .02 (3.05) (.17) (.44) — e .60 .18 171 July 31, 2008 .13 (2.81) (.50) (2.20) — .60 .73 151 Class Y July 31, 2012 .05 .15 (.49) — — — .41 61 July 31, 2011 .32 1.64 (.97) — — — 2.48 72 July 31, 2010 .76 .84 (1.90) — — e — 6.11 86 July 31, 2009 .11 (3.12) (.22) (.44) — e .10 .95 171 July 31, 2008 .24 (2.85) (.56) (2.20) — .10 1.26 151 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 58 59 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .04 .16 (.43) — — .25 .29 47 July 31, 2011 .40 1.71 (.98) — — .25 2.77 48 July 31, 2010 .70 1.02 (1.71) — — e .25 5.16 76 July 31, 2009 .09 (3.27) (.01) (.68) — e .35 .73 158 July 31, 2008 .26 (3.04) (.93) (5.58) — e .34 1.21 134 Class B July 31, 2012 (.07) .15 (.34) — — 1.00 (.55) 47 July 31, 2011 .23 1.63 (.88) — — 1.00 1.76 48 July 31, 2010 .62 .90 (1.63) — — e 1.00 4.86 76 July 31, 2009 (.02) (3.10) — (.68) — e 1.10 (.14) 158 July 31, 2008 .09 (2.89) (.79) (5.58) — e 1.09 .45 134 Class C July 31, 2012 (.07) .16 (.35) — — 1.00 (.53) 47 July 31, 2011 .24 1.64 (.92) — — 41 1.00 1.81 48 July 31, 2010 .54 1.00 (1.64) — — e 22 1.00 4.21 76 July 31, 2009 — e (3.15) — (.68) — e 13 1.10 .01 158 July 31, 2008 .08 (2.90) (.80) (5.58) — e 20 1.09 .40 134 Class M July 31, 2012 (.03) .16 (.40) — — .75 (.19) 47 July 31, 2011 .28 1.72 (.93) — — 9 .75 2.01 48 July 31, 2010 .63 1.00 (1.65) — — e 6 .75 4.71 76 July 31, 2009 .02 (3.24) — (.68) — e 5 .85 .18 158 July 31, 2008 .02 (2.88) (.35) (5.58) .01 7 .84 .13 134 Class R July 31, 2012 .01 .16 (.41) — — .50 .04 47 July 31, 2011 .35 1.77 (.96) — — .50 2.36 48 July 31, 2010 .61 1.10 (1.68) — — e .50 4.42 76 July 31, 2009 .05 (3.32) — (.68) — e .60 .37 158 July 31, 2008 .17 (3.06) (.93) (5.58) — .59 .82 134 Class Y July 31, 2012 .07 .20 (.47) — — — .44 47 July 31, 2011 .47 2.02 (1.02) — — — 2.82 48 July 31, 2010 .92 1.08 (1.75) — — e — 5.88 76 July 31, 2009 .13 (3.68) (.05) (.68) — e .10 .92 158 July 31, 2008 .31 (3.38) (1.01) (5.58) — e .09 1.29 134 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .06 .17 (.34) — — .25 .39 43 July 31, 2011 .46 1.78 (.88) — — .25 2.98 45 July 31, 2010 .70 1.14 (1.53) — — e .25 4.84 75 July 31, 2009 .12 (3.18) (.04) (.48) — e .35 .93 158 July 31, 2008 .31 (3.06) (.93) (4.92) — e .34 1.44 134 Class B July 31, 2012 (.05) .16 (.25) — — 1.00 (.34) 43 July 31, 2011 .32 1.67 (.81) — — 1.00 2.21 45 July 31, 2010 .52 1.12 (1.43) — — e 1.00 3.83 75 July 31, 2009 .01 (3.03) — (.48) — e 1.10 .09 158 July 31, 2008 .10 (2.88) (.75) (4.92) — e 1.09 .50 134 Class C July 31, 2012 (.04) .16 (.28) — — 1.00 (.32) 43 July 31, 2011 .27 1.70 (.80) — — 1.00 1.88 45 July 31, 2010 .47 1.16 (1.47) — — e 90 1.00 3.44 75 July 31, 2009 (.02) (2.99) — (.48) — e 38 1.10 (.14) 158 July 31, 2008 .11 (2.88) (.86) (4.92) — e 30 1.09 .57 134 Class M July 31, 2012 (.05) .20 (.21) — — .75 (.33) 43 July 31, 2011 .31 1.75 (.82) — — 31 .75 2.11 45 July 31, 2010 .50 1.19 (1.48) — — e 18 .75 3.58 75 July 31, 2009 .02 (3.04) — (.48) — e 15 .85 .13 158 July 31, 2008 .18 (2.92) (.76) (4.92) — e 9 .84 .88 134 Class R July 31, 2012 .02 .19 (.32) — — .50 .14 43 July 31, 2011 .42 1.82 (.86) — — .50 2.63 45 July 31, 2010 .57 1.28 (1.51) — — e .50 3.86 75 July 31, 2009 .06 (3.23) (.01) (.48) — e .60 .46 158 July 31, 2008 .20 (3.06) (.94) (4.92) — e .59 .98 134 Class Y July 31, 2012 .09 .22 (.39) — — — .52 43 July 31, 2011 .53 2.07 (.92) — — — 2.99 45 July 31, 2010 .86 1.26 (1.57) — — e — 5.22 75 July 31, 2009 .15 (3.54) (.08) (.48) — e .10 1.05 158 July 31, 2008 .36 (3.38) (1.00) (4.92) — e .09 1.50 134 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 62 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .09 .15 (.42) — — .25 .62 42 July 31, 2011 .52 1.67 (.68) — — .25 3.32 45 July 31, 2010 .62 1.23 (.97) — — e .25 4.29 65 July 31, 2009 .14 (3.00) (.06) (.48) — e .35 1.12 153 July 31, 2008 .34 (2.84) (.94) (4.67) — e .34 1.65 127 Class B July 31, 2012 (.02) .14 (.33) — — 1.00 (.12) 42 July 31, 2011 .35 1.58 (.59) — — 1.00 2.40 45 July 31, 2010 .51 1.13 (.89) — — e 1.00 3.74 65 July 31, 2009 .03 (2.82) — (.48) — e 1.10 .23 153 July 31, 2008 .16 (2.69) (.79) (4.67) — e 1.09 .85 127 Class C July 31, 2012 (.01) .13 (.33) — — 1.00 (.07) 42 July 31, 2011 .34 1.60 (.60) — — 1.00 2.33 45 July 31, 2010 .42 1.21 (.89) — — e 1.00 3.08 65 July 31, 2009 .01 (2.80) — (.48) — e 1.10 .08 153 July 31, 2008 .15 (2.68) (.82) (4.67) — e 1.09 .78 127 Class M July 31, 2012 (.06) .24 — .75 (.40) 42 July 31, 2011 .37 1.63 (.61) — — 75 .75 2.45 45 July 31, 2010 .51 1.17 (.90) — — e 65 .75 3.69 65 July 31, 2009 .07 (2.85) (.02) (.48) — e 58 .85 .63 153 July 31, 2008 .21 (2.72) (.83) (4.67) — e 53 .84 1.08 127 Class R July 31, 2012 .05 .14 (.40) — — .50 .37 42 July 31, 2011 .41 1.67 (.67) — — .50 2.66 45 July 31, 2010 .45 1.31 (.94) — — e .50 3.21 65 July 31, 2009 .07 (2.89) (.05) (.48) — e .60 .61 153 July 31, 2008 .25 (2.74) (.93) (4.67) — e .59 1.28 127 Class Y July 31, 2012 .14 .18 (.47) — — — .78 42 July 31, 2011 .59 1.95 (.72) — — — 3.24 45 July 31, 2010 .79 1.34 (1.00) — — e — 4.78 65 July 31, 2009 .20 (3.36) (.10) (.48) — e .10 1.37 153 July 31, 2008 .41 (3.18) (1.01) (4.67) — e .09 1.77 127 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .15 .14 (.35) — — .25 1.00 41 July 31, 2011 .54 1.51 (.53) — — .25 3.39 43 July 31, 2010 .53 1.31 (.60) — — e .25 3.66 73 July 31, 2009 .17 (2.85) (.11) (.60) — e .35 1.33 148 July 31, 2008 .39 (2.70) (.94) (4.59) — e .34 1.93 122 Class B July 31, 2012 .04 .12 (.25) — — 1.00 .28 41 July 31, 2011 .38 1.47 (.44) — — 1.00 2.48 43 July 31, 2010 .42 1.24 (.52) — — e 1.00 3.00 73 July 31, 2009 .05 (2.70) — e (.60) — e 1.10 .38 148 July 31, 2008 .20 (2.57) (.78) (4.59) — e 1.09 1.07 122 Class C July 31, 2012 .04 .13 (.26) — — 1.00 .29 41 July 31, 2011 .35 1.50 (.46) — — 1.00 2.30 43 July 31, 2010 .29 1.39 (.54) — — e 1.00 2.07 73 July 31, 2009 .03 (2.70) — e (.60) — e 1.10 .25 148 July 31, 2008 .20 (2.59) (.81) (4.59) — e 1.09 1.03 122 Class M July 31, 2012 — e .22 — .75 .01 41 July 31, 2011 .43 1.46 (.46) — — .75 2.80 43 July 31, 2010 .45 1.25 (.54) — — e .75 3.21 73 July 31, 2009 .08 (2.71) (.04) (.60) — e .85 .69 148 July 31, 2008 .27 (2.60) (.83) (4.59) — e .84 1.38 122 Class R July 31, 2012 .11 .13 (.34) — — .50 .73 41 July 31, 2011 .46 1.46 (.54) — — .50 3.04 43 July 31, 2010 .29 1.45 (.58) — — e .50 2.09 73 July 31, 2009 .11 (2.72) (.09) (.60) — e .60 .94 148 July 31, 2008 .29 (2.57) (.94) (4.59) — e .59 1.57 122 Class Y July 31, 2012 .21 .16 (.40) — — — 1.19 41 July 31, 2011 .62 1.73 (.57) — — — 3.42 43 July 31, 2010 .71 1.40 (.64) — — e — 4.32 73 July 31, 2009 .25 (3.18) (.15) (.60) — e .10 1.79 148 July 31, 2008 .47 (2.99) (1.01) (4.59) — e .09 2.09 122 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .26 .15 (.56) — — .25 1.54 43 July 31, 2011 .59 1.36 (.57) — — .25 3.46 50 July 31, 2010 .56 1.41 (.53) — — e .25 3.56 79 July 31, 2009 .26 (2.90) (.15) (.45) — e .35 1.95 139 July 31, 2008 .47 (2.68) (.97) (4.69) — e .34 2.18 118 Class B July 31, 2012 .13 .14 (.46) — — 1.00 .86 43 July 31, 2011 .42 1.30 (.46) — — 1.00 2.64 50 July 31, 2010 .41 1.33 (.44) — — e 1.00 2.77 79 July 31, 2009 .14 (2.71) (.03) (.45) — e 1.10 1.09 139 July 31, 2008 .28 (2.53) (.81) (4.69) — e 1.09 1.40 118 Class C July 31, 2012 .13 .14 (.48) — — 1.00 .80 43 July 31, 2011 .38 1.34 (.48) — — 1.00 2.37 50 July 31, 2010 .36 1.39 (.45) — — e 1.00 2.43 79 July 31, 2009 .12 (2.70) (.03) (.45) — e 1.10 .95 139 July 31, 2008 .28 (2.53) (.83) (4.69) — e 1.09 1.39 118 Class M July 31, 2012 .18 .13 (.48) — — .75 1.12 43 July 31, 2011 .45 1.33 (.50) — — .75 2.79 50 July 31, 2010 .48 1.33 (.50) — — e .75 3.18 79 July 31, 2009 .18 (2.74) — (.45) — e 94 .85 1.36 139 July 31, 2008 .34 (2.56) (.85) (4.69) — e .84 1.67 118 Class R July 31, 2012 .21 .14 (.54) — — .50 1.31 43 July 31, 2011 .49 1.31 (.57) — — .50 3.04 50 July 31, 2010 .45 1.38 (.51) — — e .50 3.01 79 July 31, 2009 .18 (2.73) (.14) (.45) — e .60 1.46 139 July 31, 2008 .34 (2.50) (.96) (4.69) — e .59 1.77 118 Class Y July 31, 2012 .30 .15 (.62) — — — 1.80 43 July 31, 2011 .60 1.41 (.61) — — — 3.47 50 July 31, 2010 .67 1.34 (.57) — — e — 4.24 79 July 31, 2009 .34 (2.95) (.20) (.45) — e .10 2.48 139 July 31, 2008 .50 (2.67) (1.04) (4.69) — e .09 2.32 118 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68 69 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .30 .14 (.70) — — .25 1.93 39 July 31, 2011 .54 1.03 (.56) — — .25 3.34 55 July 31, 2010 .54 1.30 (.66) — — e .25 3.54 84 July 31, 2009 .44 (2.73) (.23) (.23) — e .35 3.30 138 July 31, 2008 .52 (2.29) (.89) (3.37) — e .34 2.58 115 Class B July 31, 2012 .18 .13 (.61) — — 1.00 1.17 39 July 31, 2011 .39 1.01 (.44) — — 1.00 2.47 55 July 31, 2010 .42 1.25 (.57) — — e 1.00 2.87 84 July 31, 2009 .32 (2.60) (.11) (.23) — e 1.10 2.49 138 July 31, 2008 .33 (2.20) (.75) (3.37) — e 1.09 1.75 115 Class C July 31, 2012 .18 .13 (.61) — — 1.00 1.15 39 July 31, 2011 .33 1.07 (.44) — — 1.00 2.08 55 July 31, 2010 .41 1.27 (.59) — — e 1.00 2.75 84 July 31, 2009 .29 (2.59) (.12) (.23) — e 1.10 2.27 138 July 31, 2008 .33 (2.21) (.77) (3.37) — e 1.09 1.77 115 Class M July 31, 2012 .24 .11 (.61) — — .75 1.54 39 July 31, 2011 .46 1.00 (.48) — — .75 2.91 55 July 31, 2010 .46 1.27 (.59) — — e .75 3.08 84 July 31, 2009 .37 (2.62) (.06) (.23) — e .85 2.81 138 July 31, 2008 .39 (2.22) (.81) (3.37) — e .84 2.03 115 Class R July 31, 2012 .26 .13 (.68) — — .50 1.72 39 July 31, 2011 .48 1.01 (.58) — — .50 3.06 55 July 31, 2010 .43 1.31 (.63) — — e .50 2.89 84 July 31, 2009 .38 (2.63) (.22) (.23) — e .60 3.01 138 July 31, 2008 .40 (2.18) (.88) (3.37) — e .59 2.17 115 Class Y July 31, 2012 .40 .13 (.75) — — — 2.27 39 July 31, 2011 .61 1.18 (.61) — — — 3.42 55 July 31, 2010 .69 1.37 (.70) — — e — 4.10 84 July 31, 2009 .55 (3.00) (.28) (.23) — e .10 3.72 138 July 31, 2008 .60 (2.49) (.96) (3.37) — e .09 2.76 115 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70 71 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .29 .10 (.81) — — .25 1.79 40 July 31, 2011 .51 .79 (.59) — — .25 3.06 55 July 31, 2010 .52 1.17 (.72) — — e .25 3.25 90 July 31, 2009 .66 (2.84) (.50) (.21) — e .35 4.58 126 July 31, 2008 .66 (1.96) (.93) (2.24) — e .34 3.25 109 Class B July 31, 2012 .19 .07 (.71) — — 1.00 1.18 40 July 31, 2011 .37 .77 (.47) — — 1.00 2.27 55 July 31, 2010 .39 1.13 (.62) — — e 1.00 2.51 90 July 31, 2009 .52 (2.73) (.33) (.21) — e 1.10 3.68 126 July 31, 2008 .49 (1.91) (.76) (2.24) — e 1.09 2.48 109 Class C July 31, 2012 .21 .05 (.71) — — 1.00 1.35 40 July 31, 2011 .37 .77 (.45) — — 1.00 2.28 55 July 31, 2010 .32 1.21 (.66) — — e 1.00 2.04 90 July 31, 2009 .54 (2.76) (.38) (.21) — e 1.10 3.78 126 July 31, 2008 .48 (1.90) (.74) (2.24) — e 1.09 2.47 109 Class M July 31, 2012 .20 .11 (.65) — — .75 1.27 40 July 31, 2011 .41 .78 (.52) — — .75 2.51 55 July 31, 2010 .41 1.18 (.65) — — e .75 2.56 90 July 31, 2009 .55 (2.74) (.36) (.21) — e .85 3.75 126 July 31, 2008 .52 (1.90) (.83) (2.24) — e .84 2.71 109 Class R July 31, 2012 .25 .09 (.79) — — .50 1.61 40 July 31, 2011 .46 .76 (.59) — — .50 2.82 55 July 31, 2010 .41 1.20 (.72) — — e .50 2.63 90 July 31, 2009 .54 (2.71) (.49) (.21) — e .60 3.89 126 July 31, 2008 .57 (1.90) (.92) (2.24) — e .59 2.96 109 Class Y July 31, 2012 .35 .08 (.87) — — — 2.14 40 July 31, 2011 .55 .79 (.64) — — — 3.27 55 July 31, 2010 .58 1.16 (.76) — — e — 3.60 90 July 31, 2009 .76 (2.92) (.54) (.21) — e .10 5.14 126 July 31, 2008 .72 (1.97) (.99) (2.24) — e .09 3.47 109 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 72 73 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2012 .28 .09 (.28) — — .25 1.78 40 July 31, 2011 .51 .39 (.47) — — .25 3.16 38 July 31, 2010 .43 .96 (.44) — — e .25 2.71 136 July 31, 2009 .89 (1.93) (.89) — — e .35 6.43 137 July 31, 2008 .71 (1.28) (.78) (.82) — e .34 3.89 139 Class B July 31, 2012 .17 .08 (.21) — — 1.00 1.05 40 July 31, 2011 .39 .38 (.37) — — 1.00 2.43 38 July 31, 2010 .30 .99 (.33) — — e 42 1.00 1.91 136 July 31, 2009 .78 (1.93) (.79) — — e 42 1.10 5.61 137 July 31, 2008 .56 (1.28) (.62) (.82) — e 43 1.09 3.03 139 Class C July 31, 2012 .15 .10 (.21) — — 1.00 .95 40 July 31, 2011 .41 .37 (.37) — — 1.00 2.50 38 July 31, 2010 .26 1.02 (.32) — — e 1.00 1.64 136 July 31, 2009 .83 (1.98) (.79) — — e 1.10 6.36 137 July 31, 2008 .57 (1.28) (.63) (.82) — e 1 1.09 3.14 139 Class M July 31, 2012 .24 .09 (.24) — — .50 1.52 40 July 31, 2011 .38 .44 (.39) — — .72 2.36 38 July 31, 2010 .35 .97 (.36) — — e .75 2.22 136 July 31, 2009 .94 (2.06) (.82) — — e .85 7.15 137 July 31, 2008 .62 (1.29) (.69) (.82) — e .84 3.54 139 Class R July 31, 2012 .25 .07 (.24) — — .50 1.55 40 July 31, 2011 .52 .34 (.43) — — .50 3.22 38 July 31, 2010 .34 1.02 (.41) — — e .50 2.18 136 July 31, 2009 .84 (1.92) (.85) — — e 77 .60 6.10 137 July 31, 2008 .65 (1.28) (.73) (.82) — e .59 3.63 139 Class Y July 31, 2012 .34 .07 (.32) — — — 2.14 40 July 31, 2011 .52 .41 (.50) — — — 3.20 38 July 31, 2010 .49 .95 (.48) — — e — 3.13 136 July 31, 2009 .96 (1.98) (.92) — — e .10 6.81 137 July 31, 2008 .75 (1.28) (.82) (.82) — e .09 4.13 139 See page 76 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 74 75 Financial highlights (Continued) *Not annualized. †For the period November 30, 2010 (commencement of operations) to July 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 7/31/12 7/31/11 7/31/10 7/31/09 7/31/08 Putnam RetirementReady 2055 Fund 7.30% 23.04% N/A N/A N/A Putnam RetirementReady 2050 Fund 0.15 0.22 0.13% 0.06% 0.05% Putnam RetirementReady 2045 Fund 0.12 0.18 0.08 0.02 0.02 Putnam RetirementReady 2040 Fund 0.12 0.17 0.08 0.02 0.01 Putnam RetirementReady 2035 Fund 0.11 0.08 0.08 0.02 0.01 Putnam RetirementReady 2030 Fund 0.11 0.08 0.08 0.02 0.01 Putnam RetirementReady 2025 Fund 0.10 0.08 0.08 0.02 0.01 Putnam RetirementReady 2020 Fund 0.10 0.08 0.08 0.01 0.01 Putnam RetirementReady 2015 Fund 0.11 0.07 0.07 0.01 <0.01 Putnam Retirement Income Fund Lifestyle 1 0.12 0.07 0.25 0.01 <0.01 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 76 Notes to financial statements 7/31/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from August 1, 2011 through July 31, 2012. Each of Putnam RetirementReady® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the funds target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a funds asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a funds target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund which may invest in the following Putnam Funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund (prior to November 30, 2011 this fund was known as Putnam Asset Allocation: Balanced Portfolio), Putnam Dynamic Asset Allocation Conservative Fund (prior to November 30, 2011 this fund was known as Putnam Asset Allocation: Conservative Portfolio), Putnam Dynamic Asset Allocation Equity Fund (prior to September 30, 2011 this fund was known as Putnam Asset Allocation: Equity Portfolio), Putnam Dynamic Asset Allocation Growth Fund (prior to November 30, 2011 this fund was known as Putnam Asset Allocation: Growth Portfolio) and Putnam Money Market Fund (the underlying Putnam Funds), which are managed by Putnam Management. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each funds management team expects the risk of material loss to be remote. 77 Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. At July 31, 2012, the following funds had capital loss carryovers in the following amounts, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $4,949,409 N/A $4,949,409 July 31, 2018 Putnam RetirementReady 2045 Fund 491 $7,498 7,989 * 9,995,400 N/A 9,995,400 July 31, 2018 Putnam RetirementReady 2040 Fund 34,661 201,317 235,978 * 13,109,810 N/A 13,109,810 July 31, 2018 Putnam RetirementReady 2035 Fund 19,444,948 N/A 19,444,948 July 31, 2018 Putnam RetirementReady 2030 Fund 25,767,619 N/A 25,767,619 July 31, 2018 78 Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2025 Fund $30,241,424 N/A $30,241,424 July 31, 2018 Putnam RetirementReady 2020 Fund 31,904,007 N/A 31,904,007 July 31, 2018 Putnam RetirementReady 2015 Fund 26,803,639 N/A 26,803,639 July 31, 2018 Putnam Retirement Income Fund 4,185,794 N/A 4,185,794 July 31, 2017 Lifestyle 1 3,966,628 N/A 3,966,628 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent differences for the following funds: Differences during the period Putnam RetirementReady 2055 Fund losses on wash sale transactions and reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2050 Fund losses on wash sale transactions and reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2045 Fund losses on wash sale transactions and reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2040 Fund losses on wash sale transactions and reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2035 Fund losses on wash sale transactions and reclass of short term capital gain distributions from underlying Putnam Funds Putnam RetirementReady 2030 Fund losses on wash sale transactions Putnam RetirementReady 2025 Fund losses on wash sale transactions Putnam RetirementReady 2020 Fund losses on wash sale transactions Putnam RetirementReady 2015 Fund losses on wash sale transactions Putnam Retirement Income Fund Lifestyle 1 losses on wash sale transactions Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the funds reclassified the following amounts: Accumulated net realized gain/(loss) Undistributed net on investment investment income transactions Paid-in capital Putnam RetirementReady 2055 Fund $13,837 $(13,837) $— Putnam RetirementReady 2050 Fund 227,502 (227,502) — Putnam RetirementReady 2045 Fund 280,346 (280,346) — Putnam RetirementReady 2040 Fund 270,351 (270,351) — Putnam RetirementReady 2035 Fund 158,530 (158,530) — Putnam RetirementReady 2030 Fund — — — 79 Accumulated net realized gain/(loss) Undistributed net on investment investment income transactions Paid-in capital Putnam RetirementReady 2025 Fund $— $— $— Putnam RetirementReady 2020 Fund — — — Putnam RetirementReady 2015 Fund — — — Putnam Retirement Income Fund Lifestyle 1 — — — Tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Undistributed ordinary income Undistributed long-term gain Capital loss carryover Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $25,821 ($36,733) ($10,912) $3,541 $3,524 $— $597,999 Putnam RetirementReady 2050 Fund 217,548 (800,076) (582,528) 42,895 — (4,949,409) 7,863,775 Putnam RetirementReady 2045 Fund 362,431 (902,828) (540,397) 280,692 — (10,003,389) 11,219,150 Putnam RetirementReady 2040 Fund 8,097 (331,798) (323,701) 296,334 — (13,345,788) 15,401,024 Putnam RetirementReady 2035 Fund 598,029 (207,335) 390,694 297,922 — (19,444,948) 22,544,716 Putnam RetirementReady 2030 Fund 1,262,710 (75,793) 1,186,917 308,318 — (25,767,619) 29,625,709 Putnam RetirementReady 2025 Fund 1,373,872 (80,776) 1,293,096 578,559 — (30,241,424) 36,575,991 Putnam RetirementReady 2020 Fund 941,490 (95,422) 846,068 667,867 — (31,904,007) 33,079,743 Putnam RetirementReady 2015 Fund 612,054 (76,251) 535,803 488,904 — (26,803,639) 25,465,410 Putnam Retirement Income Fund Lifestyle 1 404,357 (111,749) 292,608 4,149 — (8,152,422) 20,973,516 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $84,646 incurred by Putnam RetirementReady 2055 Fund have been fully amortized on a straight-line basis over a twelve-month period as of November 30, 2011. As of the close of the reporting period, Putnam RetirementReady 2055 Fund has reimbursed Putnam Management for the payment of these expenses. 80 Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2013 to reimburse the funds for other expenses (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, extraordinary expenses, payments under the funds’ distribution plans and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2055 Fund $30,062 Putnam RetirementReady 2050 Fund 10,152 Putnam RetirementReady 2045 Fund 13,348 Putnam RetirementReady 2040 Fund 19,301 Putnam RetirementReady 2035 Fund 26,541 Putnam RetirementReady 2030 Fund 35,085 Putnam RetirementReady 2025 Fund 40,220 Putnam RetirementReady 2020 Fund 37,645 Putnam RetirementReady 2015 Fund 30,624 Putnam Retirement Income Fund Lifestyle 1 26,931 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, classM and class R shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to class A, class B, class C, class M, and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of class A and class M shares, and received contingent deferred sales charges from redemptions of class B and class C shares, in the following amounts: Class A Net Class M Net Class B Class C Commissions Commissions CDSC CDSC Putnam RetirementReady 2055 Fund $167 $— $291 $— Putnam RetirementReady 2050 Fund 1,318 63 602 14 Putnam RetirementReady 2045 Fund 2,542 14 242 18 Putnam RetirementReady 2040 Fund 5,718 101 49 82 Putnam RetirementReady 2035 Fund 6,328 15 172 36 Putnam RetirementReady 2030 Fund 4,653 36 1,648 83 Putnam RetirementReady 2025 Fund 8,777 13 1,924 247 Putnam RetirementReady 2020 Fund 3,237 6 644 116 Putnam RetirementReady 2015 Fund 3,225 — 161 95 Putnam Retirement Income Fund 7,039 9 153 4 Lifestyle 1 Total 81 A deferred sales charge of up to 1.00% and 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on class A and classM redemptions: Class A Class M CDSC CDSC Putnam RetirementReady 2055 Fund $— $— Putnam RetirementReady 2050 Fund — — Putnam RetirementReady 2045 Fund — — Putnam RetirementReady 2040 Fund 19 — Putnam RetirementReady 2035 Fund — — Putnam RetirementReady 2030 Fund — — Putnam RetirementReady 2025 Fund 4 — Putnam RetirementReady 2020 Fund — — Putnam RetirementReady 2015 Fund — — Putnam Retirement Income Fund Lifestyle 1 23 — Total $— Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2055 Fund $1,028,569 $680,974 Putnam RetirementReady 2050 Fund 4,275,805 4,340,659 Putnam RetirementReady 2045 Fund 5,385,844 9,669,675 Putnam RetirementReady 2040 Fund 7,289,404 15,449,588 Putnam RetirementReady 2035 Fund 10,398,352 21,752,472 Putnam RetirementReady 2030 Fund 13,580,477 28,374,567 Putnam RetirementReady 2025 Fund 17,201,672 30,413,301 Putnam RetirementReady 2020 Fund 14,611,084 29,085,822 Putnam RetirementReady 2015 Fund 11,922,289 25,711,449 Putnam Retirement Income Fund Lifestyle 1 9,272,296 16,911,128 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2055 Fund For the period 11/30/10 (commencement of operations) Year ended 7/31/12 to 7/31/11 ClassA Shares Amount Shares Amount Shares sold 62,470 $578,886 43,414 $440,988 Shares issued in connection with reinvestment of distributions 1,143 10,266 76 749 63,613 589,152 43,490 441,737 Shares repurchased (49,242) (446,291) (26,786) (275,126) Net increase 82 For the period 11/30/10 (commencement of operations) Year ended 7/31/12 to 7/31/11 ClassB Shares Amount Shares Amount Shares sold 191 $1,767 599 $5,956 Shares issued in connection with reinvestment of distributions 37 336 75 737 228 2,103 674 6,693 Shares repurchased (656) (5,960) (1) (15) Net increase (decrease) For the period 11/30/10 (commencement of operations) Year ended 7/31/12 to 7/31/11 ClassC Shares Amount Shares Amount Shares sold 2,271 $20,958 381 $4,000 Shares issued in connection with reinvestment of distributions 116 1,038 75 737 2,387 21,996 456 4,737 Shares repurchased (91) (849) — — Net increase For the period 11/30/10 (commencement of operations) Year ended 7/31/12 to 7/31/11 ClassM Shares Amount Shares Amount Shares sold 66 $584 110 $1,127 Shares issued in connection with reinvestment of distributions 36 328 75 739 102 912 185 1,866 Shares repurchased (175) (1,480) — — Net increase (decrease) For the period 11/30/10 (commencement of operations) Year ended 7/31/12 to 7/31/11 ClassR Shares Amount Shares Amount Shares sold 529 $4,667 — $— Shares issued in connection with reinvestment of distributions 55 498 75 741 584 5,165 75 741 Shares repurchased (124) (1,178) — — Net increase 75 83 For the period 11/30/10 (commencement of operations) Year ended 7/31/12 to 7/31/11 ClassY Shares Amount Shares Amount Shares sold 23,679 $224,316 1,680 $17,274 Shares issued in connection with reinvestment of distributions 309 2,776 91 896 23,988 227,092 1,771 18,170 Shares repurchased (6,194) (58,650) — — Net increase At the close of the reporting period, three shareholders of record owned 25.2%, 8.7% and 8.1%, respectively, of the outstanding shares of Putnam RetirementReady 2055 Fund. Putnam RetirementReady 2050 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 137,742 $1,683,865 217,883 $2,784,421 Shares issued in connection with reinvestment of distributions 10,823 125,549 31,641 396,457 148,565 1,809,414 249,524 3,180,878 Shares repurchased (189,384) (2,294,421) (334,589) (4,267,894) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 4,564 $51,899 2,689 $34,222 Shares issued in connection with reinvestment of distributions 406 4,681 494 6,168 4,970 56,580 3,183 40,390 Shares repurchased (2,789) (32,692) (2,732) (35,524) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 2,753 $33,184 1,174 $14,940 Shares issued in connection with reinvestment of distributions 230 2,635 410 5,086 2,983 35,819 1,584 20,026 Shares repurchased (583) (6,855) (292) (3,730) Net increase 84 Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 1,281 $15,599 1,847 $23,545 Shares issued in connection with reinvestment of distributions 21 248 398 4,954 1,302 15,847 2,245 28,499 Shares repurchased (6,935) (76,307) (51) (657) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 43,357 $508,718 25,767 $328,152 Shares issued in connection with reinvestment of distributions 2,494 28,583 2,972 36,858 45,851 537,301 28,739 365,010 Shares repurchased (17,202) (202,171) (10,689) (137,375) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 61,399 $750,288 81,177 $1,047,643 Shares issued in connection with reinvestment of distributions 6,708 77,945 12,229 153,599 68,107 828,233 93,406 1,201,242 Shares repurchased (87,866) (1,003,948) (45,415) (579,715) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 5.8% and 5.1%, respectively, of the outstanding shares of Putnam RetirementReady 2050 Fund. Putnam RetirementReady 2045 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 147,675 $2,001,292 184,437 $2,635,641 Shares issued in connection with reinvestment of distributions 15,280 199,248 46,780 654,453 162,955 2,200,540 231,217 3,290,094 Shares repurchased (345,958) (4,694,279) (298,840) (4,276,976) Net decrease 85 Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 6,447 $84,138 5,813 $78,051 Shares issued in connection with reinvestment of distributions 317 3,832 646 8,411 6,764 87,970 6,459 86,462 Shares repurchased (2,319) (29,089) (4,121) (54,332) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 2,039 $26,173 1,061 $13,678 Shares issued in connection with reinvestment of distributions 84 1,020 170 2,230 2,123 27,193 1,231 15,908 Shares repurchased (461) (5,959) (2) (25) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 451 $6,002 163 $2,304 Shares issued in connection with reinvestment of distributions 27 350 33 458 478 6,352 196 2,762 Shares repurchased (170) (2,202) (13) (191) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 28,606 $395,489 37,855 $559,616 Shares issued in connection with reinvestment of distributions 2,213 29,498 3,785 54,157 30,819 424,987 41,640 613,773 Shares repurchased (24,661) (350,431) (20,294) (294,954) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 63,830 $1,020,289 92,725 $1,542,875 Shares issued in connection with reinvestment of distributions 5,001 76,315 19,607 319,601 68,831 1,096,604 112,332 1,862,476 Shares repurchased (233,124) (3,376,657) (58,556) (965,368) Net increase (decrease) 86 Putnam RetirementReady 2040 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 200,390 $2,971,147 264,520 $4,063,818 Shares issued in connection with reinvestment of distributions 13,509 192,904 49,603 751,980 213,899 3,164,051 314,123 4,815,798 Shares repurchased (443,519) (6,533,055) (373,563) (5,799,114) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 3,954 $54,700 14,032 $198,807 Shares issued in connection with reinvestment of distributions 577 7,703 1,523 21,676 4,531 62,403 15,555 220,483 Shares repurchased (2,739) (38,301) (5,010) (72,092) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 4,073 $56,109 2,731 $39,828 Shares issued in connection with reinvestment of distributions 235 3,122 395 5,589 4,308 59,231 3,126 45,417 Shares repurchased (2,345) (32,937) (481) (6,668) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 1,607 $22,752 976 $14,653 Shares issued in connection with reinvestment of distributions 15 209 85 1,219 1,622 22,961 1,061 15,872 Shares repurchased (1,958) (25,727) (285) (4,219) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 44,275 $667,959 62,019 $986,028 Shares issued in connection with reinvestment of distributions 2,818 41,230 6,370 98,983 47,093 709,189 68,389 1,085,011 Shares repurchased (30,712) (462,378) (27,157) (426,585) Net increase 87 Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 66,318 $1,141,462 158,183 $2,785,652 Shares issued in connection with reinvestment of distributions 4,991 81,944 27,012 470,017 71,309 1,223,406 185,195 3,255,669 Shares repurchased (426,141) (6,625,044) (105,271) (1,826,784) Net increase (decrease) Putnam RetirementReady 2035 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 271,775 $4,132,607 396,742 $6,139,849 Shares issued in connection with reinvestment of distributions 26,084 381,091 58,051 903,862 297,859 4,513,698 454,793 7,043,711 Shares repurchased (627,908) (9,524,609) (574,306) (9,101,900) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 8,053 $114,974 15,782 $233,495 Shares issued in connection with reinvestment of distributions 961 13,075 1,458 21,193 9,014 128,049 17,240 254,688 Shares repurchased (5,195) (73,248) (8,433) (125,495) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 4,134 $58,116 2,208 $32,525 Shares issued in connection with reinvestment of distributions 431 5,874 694 10,099 4,565 63,990 2,902 42,624 Shares repurchased (5,316) (73,572) (1,281) (19,200) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 2,382 $35,951 1,084 $16,381 Shares issued in connection with reinvestment of distributions — — 168 2,479 2,382 35,951 1,252 18,860 Shares repurchased (5,297) (71,491) (1,019) (14,152) Net increase (decrease) 88 Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 61,403 $888,091 65,736 $1,006,390 Shares issued in connection with reinvestment of distributions 4,756 67,006 5,496 82,718 66,159 955,097 71,232 1,089,108 Shares repurchased (45,102) (659,602) (9,498) (145,357) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 102,117 $1,768,656 198,852 $3,599,592 Shares issued in connection with reinvestment of distributions 9,887 165,898 27,802 495,426 112,004 1,934,554 226,654 4,095,018 Shares repurchased (527,834) (8,535,022) (119,438) (2,165,853) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 5.8% of the outstanding shares of Putnam RetirementReady 2035 Fund. Putnam RetirementReady 2030 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 309,321 $4,790,155 586,573 $9,298,025 Shares issued in connection with reinvestment of distributions 27,957 418,234 60,521 953,819 337,278 5,208,389 647,094 10,251,844 Shares repurchased (875,125) (13,521,663) (726,990) (11,673,053) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 15,284 $228,895 17,631 $268,945 Shares issued in connection with reinvestment of distributions 1,114 15,932 1,619 24,468 16,398 244,827 19,250 293,413 Shares repurchased (14,552) (217,128) (11,240) (172,286) Net increase 89 Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 9,025 $135,339 9,268 $142,712 Shares issued in connection with reinvestment of distributions 651 9,323 918 13,897 9,676 144,662 10,186 156,609 Shares repurchased (10,015) (152,194) (816) (12,613) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 1,486 $22,079 3,913 $59,548 Shares issued in connection with reinvestment of distributions — — 1,250 18,912 1,486 22,079 5,163 78,460 Shares repurchased (34,759) (475,351) (8,089) (125,622) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 108,944 $1,554,420 136,594 $2,094,359 Shares issued in connection with reinvestment of distributions 6,479 92,131 7,934 119,254 115,423 1,646,551 144,528 2,213,613 Shares repurchased (34,935) (526,974) (59,785) (923,744) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 107,472 $1,872,128 228,922 $4,110,421 Shares issued in connection with reinvestment of distributions 9,361 158,198 23,374 415,362 116,833 2,030,326 252,296 4,525,783 Shares repurchased (538,973) (8,816,511) (116,960) (2,079,592) Net increase (decrease) Putnam RetirementReady 2025 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 434,734 $7,228,269 679,508 $11,410,721 Shares issued in connection with reinvestment of distributions 49,196 788,118 72,578 1,223,668 483,930 8,016,387 752,086 12,634,389 Shares repurchased (981,975) (16,276,554) (881,683) (15,102,759) Net decrease 90 Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 11,440 $177,715 11,409 $184,514 Shares issued in connection with reinvestment of distributions 1,689 25,474 1,641 26,127 13,129 203,189 13,050 210,641 Shares repurchased (16,234) (255,149) (15,436) (248,248) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 14,652 $228,779 10,733 $173,377 Shares issued in connection with reinvestment of distributions 1,028 15,519 723 11,539 15,680 244,298 11,456 184,916 Shares repurchased (8,198) (124,765) (1,924) (30,817) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 2,502 $39,427 2,251 $37,396 Shares issued in connection with reinvestment of distributions 275 4,205 294 4,744 2,777 43,632 2,545 42,140 Shares repurchased (4,258) (65,161) (2,824) (45,766) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 64,032 $992,605 117,867 $1,895,897 Shares issued in connection with reinvestment of distributions 7,862 118,241 6,998 111,130 71,894 1,110,846 124,865 2,007,027 Shares repurchased (66,196) (1,042,626) (34,045) (551,550) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 139,153 $2,343,898 206,851 $3,566,653 Shares issued in connection with reinvestment of distributions 17,099 274,787 26,510 448,550 156,252 2,618,685 233,361 4,015,203 Shares repurchased (443,783) (7,047,710) (130,132) (2,262,058) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 6.0% of the outstanding shares of Putnam RetirementReady 2025 Fund. 91 Putnam RetirementReady 2020 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 410,269 $6,494,648 867,868 $13,971,380 Shares issued in connection with reinvestment of distributions 72,256 1,096,118 81,883 1,309,311 482,525 7,590,766 949,751 15,280,691 Shares repurchased (946,479) (14,961,498) (1,133,323) (18,454,240) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 15,136 $232,249 15,642 $242,977 Shares issued in connection with reinvestment of distributions 2,139 31,417 1,296 20,109 17,275 263,666 16,938 263,086 Shares repurchased (7,685) (117,315) (12,631) (199,500) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 15,120 $231,373 21,299 $337,014 Shares issued in connection with reinvestment of distributions 1,853 27,309 801 12,479 16,973 258,682 22,100 349,493 Shares repurchased (8,217) (124,149) (8,373) (129,143) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 440 $6,765 2,106 $33,433 Shares issued in connection with reinvestment of distributions 423 6,310 436 6,857 863 13,075 2,542 40,290 Shares repurchased (5,646) (86,032) (4,785) (76,626) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 60,475 $920,948 184,795 $2,926,770 Shares issued in connection with reinvestment of distributions 9,778 143,151 7,734 119,643 70,253 1,064,099 192,529 3,046,413 Shares repurchased (75,530) (1,156,196) (63,109) (999,470) Net increase (decrease) 92 Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 41,342 $718,352 167,943 $3,019,186 Shares issued in connection with reinvestment of distributions 11,540 194,103 17,917 316,238 52,882 912,455 185,860 3,335,424 Shares repurchased (432,371) (7,304,726) (80,375) (1,447,585) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 7.7% of the outstanding shares of Putnam RetirementReady 2020 Fund. Putnam RetirementReady 2015 Fund Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 313,849 $5,105,869 776,123 $12,933,881 Shares issued in connection with reinvestment of distributions 63,119 984,653 72,069 1,188,416 376,968 6,090,522 848,192 14,122,297 Shares repurchased (886,677) (14,474,353) (1,028,648) (17,320,026) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 8,369 $132,091 7,882 $130,319 Shares issued in connection with reinvestment of distributions 1,368 20,775 795 12,807 9,737 152,866 8,677 143,126 Shares repurchased (10,541) (166,815) (8,840) (143,942) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 4,837 $75,847 19,837 $325,163 Shares issued in connection with reinvestment of distributions 1,295 19,650 676 10,883 6,132 95,497 20,513 336,046 Shares repurchased (19,366) (304,553) (22,565) (368,922) Net decrease 93 Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 278 $4,416 11,587 $191,939 Shares issued in connection with reinvestment of distributions 408 6,293 648 10,530 686 10,709 12,235 202,469 Shares repurchased (11,566) (181,659) (16,595) (273,219) Net decrease Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 60,405 $946,163 81,450 $1,333,779 Shares issued in connection with reinvestment of distributions 8,666 130,764 6,529 104,459 69,071 1,076,927 87,979 1,438,238 Shares repurchased (77,866) (1,233,179) (43,479) (709,479) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 37,077 $604,322 83,432 $1,412,705 Shares issued in connection with reinvestment of distributions 8,244 128,681 13,241 218,882 45,321 733,003 96,673 1,631,587 Shares repurchased (299,622) (4,785,079) (67,277) (1,132,228) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 6.3% of the outstanding shares of Putnam RetirementReady 2015 Fund. Putnam Retirement Income Fund Lifestyle 1 Year ended 7/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 419,483 $6,694,373 338,498 $5,491,780 Shares issued in connection with reinvestment of distributions 20,507 321,700 42,537 681,755 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund — — 932,080 15,192,189 439,990 7,016,073 1,313,115 21,365,724 Shares repurchased (634,347) (10,118,490) (655,091) (10,652,298) Net increase (decrease) 94 Year ended 7/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 800 $12,804 2,852 $45,527 Shares issued in connection with reinvestment of distributions 131 2,049 239 3,812 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund — — 8,578 139,970 931 14,853 11,669 189,309 Shares repurchased (2,110) (33,841) (1,687) (27,429) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 6,413 $102,336 14,546 $238,632 Shares issued in connection with reinvestment of distributions 394 6,158 641 10,296 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund — — 18,510 302,719 6,807 108,494 33,697 551,647 Shares repurchased (4,465) (70,686) (12,020) (195,787) Net increase Year ended 7/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 257 $4,118 1,406 $22,886 Shares issued in connection with reinvestment of distributions 298 4,680 495 7,937 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund — — 5,199 84,939 555 8,798 7,100 115,762 Shares repurchased (1,328) (21,135) (6,793) (110,096) Net increase (decrease) Year ended 7/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 26,334 $420,770 52,083 $844,749 Shares issued in connection with reinvestment of distributions 1,335 20,869 2,494 39,927 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund — — 57,602 938,569 27,669 441,639 112,179 1,823,245 Shares repurchased (38,984) (626,094) (38,428) (621,184) Net increase (decrease) 95 Year ended 7/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 16,823 $267,737 59,711 $971,688 Shares issued in connection with reinvestment of distributions 2,730 42,915 9,716 156,340 Shares issued in connection with the merger of Putnam RetirementReady 2010 Fund — — 144,487 2,361,937 19,553 310,652 213,914 3,489,965 Shares repurchased (298,179) (4,669,987) (46,453) (757,907) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 18.6% of the outstanding shares of Putnam Retirement Income Fund Lifestyle 1. At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of shares Value at Shares owned outstanding 7/31/12 Putnam RetirementReady 2055 Fund class B 1,107 88.90% $10,756 Putnam RetirementReady 2055 Fund class C 1,116 29.70% 10,765 Putnam RetirementReady 2055 Fund class M 1,112 100.00% 10,805 Putnam RetirementReady 2055 Fund class R 1,116 72.70% 10,851 Putnam RetirementReady 2050 Fund class M 96 6.80% 1,219 Putnam RetirementReady 2050 Fund class Y 1,002 0.50% 12,651 Putnam RetirementReady 2045 Fund class M 68 7.20% 936 Putnam RetirementReady 2045 Fund class Y 746 0.40% 12,367 Putnam RetirementReady 2040 Fund class M 7 0.40% 101 Putnam RetirementReady 2035 Fund class M 1,217 59.20% 18,643 Note 5: Initial capitalization and offering of shares Putnam RetirementReady 2055 Fund was established as a series of the Trust on November 30, 2010. Prior to November 30, 2010, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $10,000 1,000 ClassB $10,000 1,000 ClassC $10,000 1,000 ClassM $10,000 1,000 ClassR $10,000 1,000 ClassY $10,000 1,000 96 Note 6: Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Putnam RetirementReady 2055 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $1,318 $5,278 $3,664 $32 $— $2,907 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 5,819 22,846 15,962 261 — 12,946 Putnam Absolute Return 700 Fund 19,831 77,823 54,229 1,135 — 44,261 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 190,948 758,045 494,877 — 30,126 430,108 Putnam Dynamic Asset Allocation Growth Fund 41,923 158,417 107,643 352 — 94,212 Putnam Money Market Fund 1,092 6,160 4,599 — — 2,653 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2050 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $56,158 $34,128 $38,639 $709 $— $50,465 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 176,674 100,131 116,703 4,173 — 160,574 Putnam Absolute Return 700 Fund 601,780 340,486 392,395 18,197 — 549,021 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 5,739,955 2,995,002 3,023,935 — 493,970 5,166,863 Putnam Dynamic Asset Allocation Growth Fund 1,264,617 770,411 729,428 6,762 — 1,321,947 Putnam Money Market Fund 36,289 35,647 39,559 1 — 32,377 Totals Market values are shown for those securities affiliated at period end. 97 Putnam RetirementReady 2045 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $195,863 $81,460 $135,948 $2,057 $— $137,371 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 359,457 127,458 248,728 6,535 — 235,366 Putnam Absolute Return 700 Fund 1,224,426 433,067 836,788 28,463 — 804,772 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 9,366,189 2,951,794 5,419,172 — 608,715 5,931,389 Putnam Dynamic Asset Allocation Growth Fund 4,825,995 1,742,815 2,952,564 19,321 — 3,522,420 Putnam Money Market Fund 74,660 49,250 76,475 3 — 47,435 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2040 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $503,885 $185,877 $351,150 $5,017 $— $328,083 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 554,867 172,067 388,103 9,419 — 332,159 Putnam Absolute Return 700 Fund 1,890,069 584,699 1,305,503 41,078 — 1,135,720 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 10,064,680 2,735,670 6,075,205 — 587,004 5,600,251 Putnam Dynamic Asset Allocation Growth Fund 11,669,783 3,539,108 7,208,649 42,643 — 7,614,823 Putnam Money Market Fund 115,282 71,983 120,978 7 — 66,287 Totals Market values are shown for those securities affiliated at period end. 98 Putnam RetirementReady 2035 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $904,340 $316,221 $634,676 $9,206 $— $566,710 Putnam Absolute Return 300 Fund — 83,634 38,525 521 — 45,948 Putnam Absolute Return 500 Fund 1,303,699 434,929 857,278 26,246 — 872,168 Putnam Absolute Return 700 Fund 2,894,827 969,383 1,872,332 75,056 — 1,956,684 Putnam Dynamic Asset Allocation Balanced Fund — 734,139 359,574 6,428 — 437,130 Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 5,880,939 1,546,754 3,649,939 — 344,213 3,112,075 Putnam Dynamic Asset Allocation Growth Fund 24,246,587 6,079,477 13,978,236 92,297 — 15,617,230 Putnam Money Market Fund 455,562 233,815 361,912 26 — 327,465 Totals Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2030 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $1,178,533 $417,486 $718,482 $13,958 $— $852,209 Putnam Absolute Return 300 Fund 565,218 391,672 421,692 5,992 — 524,428 Putnam Absolute Return 500 Fund 2,359,702 699,471 1,443,167 48,685 — 1,602,592 Putnam Absolute Return 700 Fund 4,951,458 1,484,462 2,954,390 132,903 — 3,431,148 Putnam Dynamic Asset Allocation Balanced Fund 4,681,172 3,820,517 3,829,951 94,994 — 4,881,146 Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund 31,594,235 6,297,173 18,070,533 112,317 — 18,687,735 Putnam Money Market Fund 1,300,024 469,696 936,352 97 — 833,368 Totals $— Market values are shown for those securities affiliated at period end. 99 Putnam RetirementReady 2025 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $1,876,429 $691,609 $1,106,732 $22,364 $— $1,420,996 Putnam Absolute Return 300 Fund 2,291,528 1,001,937 1,349,413 20,806 — 1,894,801 Putnam Absolute Return 500 Fund 3,130,883 1,229,789 1,826,190 74,061 — 2,536,684 Putnam Absolute Return 700 Fund 6,986,821 2,207,822 4,006,465 190,834 — 5,126,434 Putnam Dynamic Asset Allocation Balanced Fund 20,705,185 7,388,133 11,864,544 333,157 — 16,282,805 Putnam Dynamic Asset Allocation Conservative Fund — 596,366 249,891 5,873 — 380,046 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund 14,951,336 3,341,874 8,862,647 50,961 — 8,828,360 Putnam Money Market Fund 1,802,238 744,142 1,147,419 125 — 1,398,961 Totals $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2020 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $2,307,408 $718,904 $1,300,175 $29,023 $— $1,675,095 Putnam Absolute Return 300 Fund 4,120,325 1,398,063 2,333,948 37,344 — 3,089,974 Putnam Absolute Return 500 Fund 4,914,837 2,050,167 3,005,245 127,426 — 3,969,107 Putnam Absolute Return 700 Fund 6,727,782 1,663,950 3,851,284 182,399 — 4,457,313 Putnam Dynamic Asset Allocation Balanced Fund 26,075,092 5,583,675 15,074,952 368,619 — 16,187,606 Putnam Dynamic Asset Allocation Conservative Fund 2,463,355 2,423,986 2,114,667 54,593 — 2,894,610 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund — Putnam Money Market Fund 2,285,317 772,339 1,405,551 191 — 1,652,106 Totals $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2015 Fund Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $2,414,382 $840,376 $1,506,277 $29,645 $— $1,695,428 Putnam Absolute Return 300 Fund 5,065,750 1,910,150 3,187,226 44,797 — 3,671,515 Putnam Absolute Return 500 Fund 8,057,659 2,565,198 4,960,135 183,475 — 5,645,138 Putnam Absolute Return 700 Fund 3,502,207 735,790 2,246,032 80,037 — 1,930,862 Putnam Dynamic Asset Allocation Balanced Fund 9,987,942 1,953,866 6,572,692 124,853 — 5,111,396 Putnam Dynamic Asset Allocation Conservative Fund 8,764,380 3,211,255 5,660,427 134,009 — 6,424,233 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund — Putnam Money Market Fund 2,395,647 705,654 1,578,660 384 — 1,522,641 Totals $— Market values are shown for those securities affiliated at period end. Putnam Retirement Income Fund Lifestyle 1 Market value Market value at beginning at end of reporting Purchase Sale Investment Capital gain of reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund $2,612,128 $872,532 $1,531,966 $35,406 $— $1,892,189 Putnam Absolute Return 300 Fund 6,089,576 1,980,529 3,449,782 58,405 — 4,474,680 Putnam Absolute Return 500 Fund 8,717,716 2,727,602 5,023,073 221,011 — 6,386,624 Putnam Absolute Return 700 Fund — Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund 9,904,673 3,075,641 5,807,756 149,853 — 7,265,865 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund — Putnam Money Market Fund 1,729,325 615,992 1,098,551 174 — 1,246,766 Totals $— Market values are shown for those securities affiliated at period end. Note 7: Acquisition of Putnam RetirementReady 2010 Fund On November 8, 2010, Putnam Retirement Income Fund Lifestyle 1 issued 932,080, 8,578, 18,510, 5,199, 57,602 and 144,487 class A, class B, class C, class M, class R and class Y shares, respectively, for 990,361, 9,336, 20,437, 5,624, 62,930, and 145,283 class A, class B, class C, class M, class R and class Y shares of Putnam RetirementReady 2010 Fund to acquire that fund’s net assets in a tax-free exchange. The purpose of the transaction, which was contemplated by the funds’ prospectus, was to combine two Putnam funds with substantially similar investment objectives and investment strategies into a single Putnam fund with a larger asset base and therefore potentially lower expenses for fund shareholders. The investment portfolio of Putnam RetirementReady 2010 Fund, with a fair value of $19,025,161 and an identified cost of $18,067,646 at November 5, 2010, was the principal asset acquired by Putnam Retirement Income Fund Lifestyle 1. The net assets of Putnam Retirement Income Fund Lifestyle 1 and Putnam RetirementReady 2010 Fund on November 5, 2010, were $13,900,864 and $19,020,323, respectively. On November 5, 2010, Putnam RetirementReady 2010 Fund had undistributed net investment loss of $5,304, accumulated net realized (loss) of $11,649,678 and unrealized appreciation of $957,515. The aggregate net assets of Putnam Retirement Income Fund Lifestyle 1 immediately following the acquisition were $32,921,187. Information presented in the Statement of changes in net assets for the period ended July 31, 2011 reflect only the operations of Putnam Retirement Income Fund Lifestyle 1. Assuming the acquisition had been completed on August 1, 2010, the fund’s pro forma results of operations for the period ended July 31, 2011 are as follows: Net investment Income $909,517 Net gain (loss) on investments $939,533 Net increase (decrease) in net assets resulting from operations $1,849,050 Because the combined investment portfolios have been managed as a single portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Putnam RetirementReady 2010 Fund that have been included in Putnam Retirement Income Fund Lifestyle 1’s statement of operations for the current fiscal period. Note 8: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The underlying Putnam Funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 did not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the funds financial statements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, Putnam RetirementReady 2055 Fund hereby designates $8,319 as a capital gain dividend with respect to the taxable year ended July 31, 2012, or, if subsequently determined to be different, the net capital gain of such year. Each fund designated the following percentages of ordinary income distributions as qualifying for the dividends received deduction for corporations: Qualifying % Putnam RetirementReady 2055 Fund 16.40% Putnam RetirementReady 2050 Fund 20.67 Putnam RetirementReady 2045 Fund 21.82 Putnam RetirementReady 2040 Fund 24.42 Putnam RetirementReady 2035 Fund 30.46 Putnam RetirementReady 2030 Fund 39.49 Putnam RetirementReady 2025 Fund 36.69 Putnam RetirementReady 2020 Fund 32.31 Putnam RetirementReady 2015 Fund 23.12 Putnam Retirement Income Fund Lifestyle 1 14.32 For the reporting period ended, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates: Qualifying % Putnam RetirementReady 2055 Fund 36.36% Putnam RetirementReady 2050 Fund 53.25 Putnam RetirementReady 2045 Fund 54.49 Putnam RetirementReady 2040 Fund 57.73 Putnam RetirementReady 2035 Fund 61.69 Putnam RetirementReady 2030 Fund 57.81 Putnam RetirementReady 2025 Fund 43.81 Putnam RetirementReady 2020 Fund 36.22 Putnam RetirementReady 2015 Fund 28.17 Putnam Retirement Income Fund Lifestyle 1 19.85 The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. About the Trustees Independent Trustees * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Michael J. Higgins Putnam Investment Robert J. Darretta Vice President and Treasurer Management, LLC Katinka Domotorffy One Post Office Square John A. Hill Janet C. Smith Boston, MA 02109 Paul L. Joskow Vice President, Elizabeth T. Kennan Principal Accounting Officer, Investment Sub-Manager Kenneth R. Leibler and Assistant Treasurer Putnam Investments Limited Robert E. Patterson 57–59 St James’s Street George Putnam, III Susan G. Malloy London, England SW1A 1LD Robert L. Reynolds Vice President and W. Thomas Stephens Assistant Treasurer Marketing Services Putnam Retail Management Officers James P. Pappas One Post Office Square Robert L. Reynolds Vice President Boston, MA 02109 President Mark C. Trenchard Custodian Jonathan S. Horwitz Vice President and State Street Bank Executive Vice President, BSA Compliance Officer and Trust Company Principal Executive Officer, and Compliance Liaison Judith Cohen Legal Counsel Vice President, Clerk, Ropes & Gray LLP Steven D. Krichmar and Associate Treasurer Vice President and Independent Registered Principal Financial Officer Nancy E. Florek Public Accounting Firm Vice President, ProxyManager, PricewaterhouseCoopers LLP Robert T. Burns Assistant Clerk, and Vice President and Associate Treasurer Trustees Chief Legal Officer Jameson A. Baxter, Chair Liaquat Ahamed Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer This report is for the information of shareholders of Putnam RetirementReady Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
